Exhibit 10.10

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

 

between

 

 

New Jersey Mining Company

 

 

 

and

 

 

Hecla Silver Valley, Inc.

 

 

dated as of May 18, 2018

--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS 

ARTICLE I DEFINITIONS, INTERPRETATION, AND CONSTRUCTION1 

Section 1.01 Definitions1 

Section 1.02 Interpretation5 

Section 1.03 Construction5 

ARTICLE II PURCHASE AND SALE5 

Section 2.01 Purchase and Sale of Assets5 

Section 2.02 No Assumption of Liabilities6 

Section 2.03 Purchase Price6 

Section 2.04 Closing6 

Section 2.05 Allocation of Purchase Price6 

Section 2.06 Third Party Consents6 

Section 2.07 Closing Deliverables7 

Section 2.08 Tax Withholding8 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER8 

Section 3.01 Organization and Authority of Sellers8 

Section 3.02 Solvency8 

Section 3.03 No Conflicts; Consents9 

Section 3.04 Undisclosed Liabilities9 

Section 3.05 Contracts9 

Section 3.06 Title to Purchased Assets; Real Property9 

Section 3.07 Insurance12 

Section 3.08 Legal Proceedings; Governmental Orders13 

Section 3.09 Compliance With Laws; Permits13 

Section 3.10 Environmental Matters13 

Section 3.11 Taxes15 

Section 3.12 Books and Records15 

Section 3.13 Full Disclosure15 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER15 

Section 4.01 Organization and Authority of Buyer15 

Section 4.02 No Conflicts; Consents16 

Section 4.03 Legal Proceedings16 

ARTICLE V COVENANTS16 

Section 5.01 Confidentiality16 

Section 5.02 Cooperation16 

Section 5.03 Public Announcements16 

Section 5.04 Bulk Sales Laws17 

Section 5.05 Taxes17 

Section 5.06 Tax Clearance Certificates17 

Section 5.07 Further Assurances; Purchased Assets Relationships17 

Section 5.08 Noncompete Within Area of Interest; Non-Solicitation17 

Section 5.09 Noncompete Outside of Area of Interest17 

Section 5.10 Recordation of Deeds17 

ARTICLE VI INDEMNIFICATION18 

Section 6.01 Survival18 

Section 6.02 Indemnification by Sellers and Shareholders19 

Section 6.03 Indemnification by Buyer19 

Section 6.04 General Indemnification Provisions19 

Section 6.05 Recourse20 

ARTICLE VII MISCELLANEOUS21 

Section 7.01 Expenses21 

Section 7.02 Notices21 

--------------------------------------------------------------------------------

Table of Contents 

--------------------------------------------------------------------------------



Section 7.03 Time is of the Essence21 

Section 7.04 Headings21 

Section 7.05 Severability21 

Section 7.06 Entire Agreement21 

Section 7.07 Successors and Assigns22 

Section 7.08 No Third-party Beneficiaries; No Admissions22 

Section 7.09 Amendment and Modification; Waiver22 

Section 7.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial22 

Section 7.11 Specific Performance; No Punitives23 

Section 7.12 Counterparts23 

 

Exhibits

Exhibit AProperty Description  

Exhibit BArea of Interest Map  

Exhibit CForm of Warranty Deed  

Exhibit DForm of Quitclaim Deed 

Exhibit EForm of NSR Royalty Agreement 

 

Disclosure Schedule

Section 3.03Required Consents 

--------------------------------------------------------------------------------

Table of Contents 

--------------------------------------------------------------------------------



 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Purchase Agreement”), dated as of May 18,
2018, is entered into by and between New Jersey Mining Company, an Idaho
corporation (“Seller”) and Hecla Silver Valley, Inc., a Delaware corporation
(“Buyer”). Seller and Buyer are each referred to herein as a “Party” and
collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, in connection with the transactions contemplated by this Purchase
Agreement and the other Transaction Documents (as defined below), on April 20,
2018, Buyer and Seller entered into a Subscription Agreement (the “Subscription
Agreement”), pursuant to which, and immediately upon the execution and delivery
thereof, Buyer purchased certain equity securities of Seller for an aggregate
purchase price of $500,000;

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
from Seller, Seller’s Mineral Properties and Mineral Rights, Real Property,
Books and Records, Water Rights (if any), and certain related assets described
herein subject to the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

DEFINITIONS, INTERPRETATION, AND CONSTRUCTION

 

Section 1.01Definitions. The following terms have the meanings specified or
referred to in this Article I: 

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
mediation, inquiry, enforcement, audit, notice of violation, proceeding,
litigation, citation, summons, subpoena or investigation of any nature, civil,
criminal, administrative, regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“AOI” has the meaning set forth in Section 5.08.

 

“Books and Records” has the meaning set forth in Section 2.01(d).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



“Closing” has the meaning set forth in Section 2.04.

“Closing Date” has the meaning set forth in Section 2.04.

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, obligations, understandings, commitments, and other
legally binding arrangements, whether express or implied, written or oral.

 

“Deed” or “Deeds” has the meaning set forth in Section 2.07(a)(ii).

 

“Disclosure Schedules” means the Disclosure Schedules and Exhibits delivered by
Seller concurrently with the execution and delivery of this Purchase Agreement.

 

“Encumbrance” means any charge, claim, community or other marital property
interest, pledge, condition, equitable interest, lien (statutory or other),
option, security interest, mortgage, easement, encroachment, right of way, right
of first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
directive, or, as to each, any settlement or judgment arising therefrom, by or
from any Person alleging liability of whatever kind or nature (including
liability or responsibility for the costs of enforcement proceedings,
investigations, clean-up, governmental response, removal or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from: (a) the presence, Release of, or exposure to, any
Hazardous Materials; or (b) any actual or alleged non-compliance with any
Environmental Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any currently or hereinafter effective applicable Law,
and any Governmental Order or binding agreement with any Governmental Authority:
(a) relating to pollution (or the clean-up thereof) or the protection of natural
resources, endangered or threatened species, human health or safety, or the
environment (including ambient air, soil, surface water or groundwater, or
subsurface strata); or (b) concerning or relating to the presence of, exposure
to, or the management, manufacture, use, containment, storage, recycling,
reclamation, reuse, treatment, generation, handling, discharge, transportation,
processing, production, import, export, Release, disposal, distribution,
labelling, testing, discharge, control, clean-up, or remediation of any
Hazardous Materials. The term “Environmental Law” includes the following
(including any state analogues): CERCLA; the Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act of 1976, as amended by the
Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the
Federal Water Pollution Control Act of 1972, as amended by the Clean Water Act
of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act of 1976, 15
 U.S.C.§ 2601 et seq.; the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the
Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; the Federal
Insecticide & Rodenticide Act, 7 U.S.C. §§ 136 et seq.; and the Mine Safety and
Health Act.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, complaint or CERCLA Section 104(e) information request respecting
any Environmental Claim relating to actual or alleged non- compliance with any
Environmental Law or any term or condition of any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, product
registration, waiver, closure, exemption or decision required to be obtained
under or issued, granted, given, authorized by or made pursuant to Environmental
Law or required by a Governmental Authority under Environmental Law.

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, consent agreement,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is regulated as hazardous,
acutely hazardous, toxic, harmful or words of similar import or regulatory
effect under Environmental Laws; and (b) any petroleum or petroleum-derived
products, radon, radioactive materials or wastes, asbestos in any form, lead or
lead-containing materials, urea formaldehyde foam insulation, and
polychlorinated biphenyls.

 

“Indemnitee” has the meaning set forth in Section 6.04(a). “Indemnitor” has the
meaning set forth in Section 6.04(a).

“Knowledge of Buyer or Buyer’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of any director or officer of Buyer,
after due inquiry.

 

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of any director or officer of Seller,
after due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, or rule of law of any
Governmental Authority.

 

“Letter Agreement” has the meaning set forth in Section 7.06. “Liabilities” has
the meaning set forth in Section 3.04.

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers.

 

“Mineral Properties” means those patented and unpatented mining claims and real
estate interests and the land, including timber rights on the patented mining
claims, associated therewith, and as more particularly described in Exhibit A.

 

“Mineral Rights” means those mineral and metal concessions, claims, leases,
licenses, permits, access rights, development rights and other rights and
interests held, under the control of, or used by Seller and necessary to explore
for, develop, classify, mine, process or produce minerals, ore or metals for
development purposes on the Mineral Properties.

 

“Notice of Claim” has the meaning set forth in Section 6.04(b).

“NSR Royalty Agreement” is defined in Section 2.07(a)(iv).

“Party” or “Parties” has the meaning set forth in the preamble.

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



“Permits” means all permits, licenses, franchises, approvals, authorizations,
conditions, registrations, certificates, variances and similar rights obtained,
or required to be obtained or required to be complied with, from Governmental
Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.06.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Proceeding” means any litigation, proceeding, claim, cause of action, action,
lawsuit, audit, petition, compliant, charge, prosecution, demand, hearing,
inquiry, investigation, validation, review (including any program integrity
review), inspection, or other administrative or legal proceeding, mediation, or
arbitration (including any appeal or application for review) of any kind or
nature, in Law or in equity, before any Governmental Authority, arbitrator or
mediator.

 

“Property Agreements” means the leases, licenses, options, purchase and sale
agreements or other instruments to which any of the Mineral Properties or
Mineral Rights, including water rights, are held, under the control of, or
acquired by Seller, if any.

 

“Purchase Agreement” has the meaning set forth in the preamble. Purchase Price”
has the meaning set forth in Section 2.03.  

 

“Purchase Price Allocation” has the meaning set forth in Section 2.05.

 

“Purchased Assets” has the meaning set forth in Section 2.01(e). “Real Property”
has the meaning set forth in Section 3.06(b).

 

“Release” means any actual or imminently threatened release, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, abandonment, disposing, or allowing to escape or migrate into
or through the environment (including ambient air (indoor or outdoor), surface
water, groundwater, land surface, or subsurface strata or within any building,
structure, facility, or fixture), including the abandonment or discarding of
barrels, drums, containers, tanks, or other receptacles containing or
previously- containing any Hazardous Materials, as well as vapor intrusion into
buildings.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Restricted Period” has the meaning set forth in Section 5.08.

“Seller” has the meaning set forth in the preamble.

“Straddle Period” has the meaning set forth in Section 5.05.

“Subscription Agreement” has the meaning set forth in the recitals.

“Tax Clearance Certificate” has the meaning set forth in Section 5.06.

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
employee benefits, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Third-party Claims” has the meaning set forth in Section 6.04(d).

 

“Transaction Documents” means this Purchase Agreement, the Deeds, the NSR
Royalty Agreement, the Assignment Agreement and Bill of Sale, the Subscription
Agreement and any other agreements, instruments, and documents required to be
executed in connection with the Closing.

 

“Water Rights” means any and all rights to divert the public waters of the state
of Idaho and put them to a beneficial use, in accordance with one’s priority
date, which water rights are appurtenant to and used in connection with the
Mineral Properties and Mineral Rights.

 

Section 1.02 Interpretation. For purposes of this Purchase Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive and is used
in the inclusive sense of “and/or”; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Purchase Agreement as a whole.

 

Section 1.03 Construction. Unless the context otherwise requires, references
herein: (a) to Articles, Sections, Disclosure Schedules and Exhibits mean the
Articles and Sections of, and Disclosure Schedules and Exhibits attached to,
this Purchase Agreement; (b) to an agreement, instrument or other document means
such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof;
and (c) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. All words in this Purchase Agreement will be construed to be of such
gender or number as the circumstances require. This Purchase Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules and Exhibits referred to
herein shall be construed with, and as an integral part of, this Purchase
Agreement to the same extent as if they were set forth verbatim herein.

 

ARTICLE II PURCHASE AND SALE

Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
any Encumbrances, all of Seller’s right, title and interest in, to and under,
whether real, personal or mixed, tangible or intangible, wherever located and
whether now existing or hereafter acquired, the following:

 

(a)the Property Agreements; 

 

(b)the Mineral Properties and Mineral Rights and any other Real Property used or
held for use in connection with the Purchased Assets; 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



(c)Seller’s Water Rights, if any; 

 

(d)all originals, or where not available, copies, and digital data of all books
and records, including machinery and equipment maintenance files, historical
production results, exploration results, historic exploration results, geology,
geophysics, geochemistry, exploration, assay, drilling, resource, engineering,
and design reports, reserve, resource, and mineralization information and
analyses, metallurgical analysis, books, maps, drill hole core and reverse
circulation samples and logs, computer imaging, surveys, supplier lists,
exploration and development data, quality control records and procedures,
research and development files, records and data (including all correspondence
with any Governmental Authority), historical material and records, strategic
plans, and research and intellectual property files relating to the Purchased
Assets set forth in subparts (a), (b), (c) and (e) of this Section 2.01 (“Books
and Records”); and 

 

(e)all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to any of the foregoing, whether arising by way of
counterclaim or otherwise (collectively, (a) – (e) are referred to as the
“Purchased Assets”). 

 

Section 2.02  No Assumption of Liabilities. Buyer will not assume any
Liabilities of Seller. Seller will be solely liable for, and will pay, discharge
and perform when due, all Liabilities of Seller and all Liabilities arising from
or relating to the ownership of the Purchased Assets or the operation of the
Seller’s business prior to the Closing Date, whether or not such Liabilities are
reflected on Seller’s books and records.

 

Section 2.03 Purchase Price. The aggregate purchase price for the Purchased
Assets (the “Purchase Price”) is equal to the sum of:

 

(a)the $200,000 down payment paid by Buyer to Seller in cash by wire transfer on
April 13, 2018; 

plus

 

(b)$2,800,000 (the “Closing Payment”) to be paid by Buyer to Seller in cash by
wire transfer at Closing of immediately available funds to an account designated
in writing by Seller to Buyer at least two Business Days prior to the Closing. 

 

Section 2.04  Closing. Subject to the terms and conditions of this Purchase
Agreement, the purchase of the Purchased Assets and the consummation of the
transactions contemplated hereby to occur simultaneously therewith shall take
place at a closing (the “Closing”) to be held on the date hereof at 10:00 a.m.,
Pacific Time, at the offices of New Jersey Mining Company in Coeur d’Alene,
Idaho or virtually through electronic or facsimile transmission, or at such
other time or on such other date or at such other place as Seller and Buyer may
mutually agree upon in writing (the day on which the Closing takes place being
the “Closing Date”).

 

Section 2.05 Allocation of Purchase Price. Buyer will prepare and deliver to
Seller, within sixty (90) days after the Closing Date, an allocation of the
Purchase Price among the Purchased Assets (the “Purchase Price Allocation”).
Seller will have ten (10) business days after receipt of the Purchase Price
Allocation to review and comment on the Purchase Price Allocation, and Buyer
will take any reasonable comments into consideration prior to filing any
document with respect to the Purchase Price Allocation. Neither of Buyer nor
Seller will take or cause to be taken any position or other action inconsistent
with the Purchase Price Allocation determined hereunder for any Tax reporting
purpose, upon examination of any Tax Return, in any refund claim, or in any
proceeding or otherwise, unless otherwise required by a “determination” (within
the meaning of Section 1313(a) of the Code or any similar provision of other
applicable Law).

 

Section 2.06 Third-party Consents. To the extent that Seller’s rights under any
Contract or Permit constituting a Purchased Asset, or any other Purchased Asset,
may not be assigned to Buyer without the consent of another Person which has not
been obtained, this Purchase Agreement shall not constitute an agreement to
assign

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



the same if an attempted assignment would constitute a breach thereof or be
unlawful, and Seller, at its expense, shall use its commercially reasonable
efforts to obtain any such required consent(s) as promptly as possible. If any
such consent shall not be obtained or if any attempted assignment would be
ineffective or would impair Buyer’s rights under such Purchased Asset so that
Buyer would not in effect acquire the benefit of all such rights, Seller, to the
maximum extent permitted by Law and such Purchased Asset, shall act after the
Closing as Buyer’s agent in order to obtain for it the benefits thereunder and
shall cooperate, to the maximum extent permitted by Law and such Purchased
Asset, with Buyer in any other reasonable arrangement designed to provide such
benefits to Buyer. To the extent Buyer receives benefits thereunder, Buyer shall
assume corresponding obligations and burdens under any such Contract or Permit.

 

Section 2.07Closing Deliverables. 

 

(a)At the Closing, Seller shall deliver to Buyer the following: 

 

(i)with respect to each Real Property, including each Mineral Property and
Mineral Right (but excluding any unpatented mining claims), a warranty deed
substantially in the form set forth on Exhibit C (the “Warranty Deed”), duly
executed and notarized by Seller; 

 

(ii)with respect to any unpatented mining claims included in the Purchased
Assets, a quitclaim deed, the form of which is set forth in Exhibit D (the
“Quitclaim Deed”, and together with the Warranty Deed, the “Deeds”, and each, a
“Deed”); 

 

(iii)a counterpart signature page to an assignment agreement and bill of sale
(the “Assignment Agreement and Bill of Sale”), by and between Buyer and Seller; 

 

(iv)a counterpart signature page to an NSR mining royalty deed and agreement in
the form attached hereto as Exhibit E (the “NSR Royalty Agreement”); 

 

(v)a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Seller certifying that attached thereto are true and complete copies
of all resolutions adopted by Seller’s board of directors and authorizing the
execution, delivery and performance of this Purchase Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby; 

 

(vi)a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Seller certifying the names and signatures of the officers of Seller
authorized to sign this Purchase Agreement, the Transaction Documents and the
other documents to be delivered hereunder and thereunder; 

 

(vii)evidence that all Encumbrances relating to the Purchased Assets (other than
Permitted Encumbrances) have been released in full, in a form satisfactory to
Buyer in its sole discretion; 

 

(viii)a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
Seller is not a foreign person within the meaning of Section 1445 of the Code; 

 

(ix)copies of all filing, approvals, consents and waivers set forth on Section
3.03 of the Disclosure Schedule; 

 

(x)evidence of the instruments in which Seller acquired the Mineral Properties,
Mineral Rights and Real Property; and 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



(xi)such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Purchase Agreement. 

 

(b)At the Closing, Buyer shall deliver to Seller the following: 

 

(i)the Closing Payment; 

 

(ii)a counterpart signature page to the Assignment Agreement and Bill of Sale;
and 

 

(iii)a counterpart signature page to the NSR Royalty Agreement. 

 

Section 2.08 Tax Withholding. Buyer will be entitled to deduct and withhold from
payment of the Purchase Price and any other payments contemplated by the
Transaction Documents such amounts as are required to be deducted and withheld
with respect to the making of such payment under the Code, or any provision of
state, local or foreign Tax Law. To the extent that amounts are so withheld,
such amounts will be treated for all purposes hereof as having been paid to
Seller or such other Person in respect of whom such withholding was made.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Article III are true and complete. Nothing in the Disclosure Schedules
shall be deemed adequate to disclose an exception to a representation or
warranty made herein, however, unless the Disclosure Schedules identify the
exception with reasonable particularity and describe the relevant facts in
reasonable detail. Without limiting the generality of the foregoing, the mere
listing (or inclusion of a copy) of a document or other item shall not be deemed
adequate to disclose an exception to a representation or warranty made herein
(unless the representation or warranty pertains to the existence of the document
or other item itself).

 

Section 3.01 Organization and Authority of Seller. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Idaho. Seller has full power and authority to (a) own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on its
business as it has been and is currently conducting, (b) enter into this
Purchase Agreement and the other Transaction Documents to which Seller is a
party, and (c) to carry out its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Seller of this Purchase Agreement and any other Transaction Document
to which Seller is a party, the performance by Seller of its obligations
hereunder and thereunder and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Seller. The board of directors of Seller have
determined that the Purchase Price is a fair price for the assets to be conveyed
by this Purchase Agreement and that the transactions contemplated by the
Transaction Documents are in the best interests of Seller and have approved each
Transaction Document. Each Transaction Document has been duly executed and
delivered by Seller, and (assuming due authorization, execution and delivery by
Buyer) each Transaction Document constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium, or other similar
laws affecting or relating to creditors’ rights generally.

 

Section 3.02 Solvency. Seller is, and upon Closing will be, solvent, its assets
exceed, and after Closing will exceed, its liabilities, and it is able, and
after Closing will be able, to pay its bills and obligations in the ordinary
course as they become due. No order has been made, petition presented or meeting
convened for the purpose of winding up of Seller or any of its Affiliates, or
for the appointment of any provisional liquidation or in relation to any other
process by which the business is terminated and the assets of Seller (or such
Affiliate) are distributed

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



amongst the creditors and/or shareholders or other contributors, and there are
no proceedings under any applicable insolvency, reorganization or similar laws
in any relevant jurisdiction, and no events have occurred which, under
applicable Laws, would be reasonably likely to justify any such cases or
proceedings. No person has taken any step, legal proceeding or other procedure
with a view to the appointment of an administrator or receiver whether out of
court or otherwise, in relation to Seller or any of its Affiliates, and no
receiver (including any administrative receiver) has been appointed in respect
of the whole or any part of any of the property, assets and/or undertaking of
Seller or any of its Affiliates nor has any such order been made (including, in
any relevant jurisdiction, any other order by which, during the period it is in
force, the affairs, business and assets of the company concerned are managed by
a person appointed for the purpose by any Governmental Authority). Neither
Seller nor any of its Affiliates has taken any step with a view to a suspension
of payments or a moratorium of any indebtedness or has made any voluntary
arrangement with any of its creditors.

 

Section 3.03 No Conflicts; Consents. Except as set forth on Section 3.03 of the
Disclosure Schedule, the execution, delivery and performance by Seller of this
Purchase Agreement and the other Transaction Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Seller; (b) require any filing by Seller with,
or the consent, approval, Permit, or Governmental Order of, any Governmental
Authority or conflict with or result in a violation or breach of any provision
of any Law or Governmental Order applicable to Seller or the Purchased Assets;
require the consent, notice or other action by any Person under, conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which Seller is a party or by which
Seller or the Purchased Assets is bound or to which any of the Purchased Assets
are subject (including any Property Agreement) or any Permit affecting the
Purchased Assets; or (d) result in the creation or imposition of any Encumbrance
other than Permitted Encumbrances on the Purchased Assets.

 

Section 3.04   Undisclosed Liabilities.  Seller does not have any liabilities,
obligations or commitments of any nature whatsoever with respect to the
Purchased Assets, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise
(“Liabilities”).

 

Section 3.05Contracts. Except for the Property Agreements, there are no
Contracts to which Seller is a party or otherwise bound that relate to the
Purchased Assets. Complete and correct copies of each Property Agreement
(including all modifications, amendments and supplements thereto and waivers
thereunder) have been made available to Buyer. 

 

Section 3.06Title to Purchased Assets; Real Property. 

 

(a)Seller is in exclusive possession or control and has good and valid title to,
or a valid leasehold interest pursuant to the Property Agreements in, all of the
Purchased Assets, including all Real Property, Mineral Properties, and Mineral
Rights. All such properties and assets (including leasehold interests) are free
and clear of Encumbrances arising from, through, or related to Seller, except
for the following (collectively referred to as “Permitted Encumbrances”): 

 

(i)liens for Taxes not yet due and payable; 

 

(ii)zoning, building codes and other land use laws regulating the use or
occupancy of the Real Property or the activities conducted thereon that are
imposed by any Governmental Authority having jurisdiction over such Real
Property that are not violated by the current use or occupancy of such Real
Property; 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



(iii)easements, covenants, conditions, restrictions, and other similar matters
of record affecting title to the Real Property that do not, individually or in
the aggregate, have any material effect on the Purchased Assets; 

 

(iv)paramount title of the United States of America (with respect to unpatented
mining claims 

only).

 

(b)Exhibit A sets forth each parcel of real property (including the Mineral
Properties and Mineral Rights) which are the subject of the Property Agreements
or in which Seller has any interest (including patented or unpatented mining
claims or exploration development, mining, or access rights) relating to the
Purchased Assets, which together with all easements, rights-of-way and other
rights and privileges appurtenant thereto are collectively referred to as the
“Real Property”). There are no, and there have never been any, buildings,
fixtures, structures or improvements situated thereon. With respect to the Real
Property, Seller has delivered or made available to Buyer true, complete and
correct copies of the deeds and other instruments (as recorded) by which Seller
acquired such Real Property, and copies of all title insurance policies,
opinions, abstracts and surveys in the possession of Seller and relating to the
Real Property. With respect to each parcel of Real Property in which Seller has
an interest: 

 

(i)Seller has good and marketable title, free and clear of all Encumbrances,
except Permitted 

Encumbrances;

 

(ii)Seller has not leased or otherwise granted to any Person the right to use or
occupy such Real Property or any portion thereof; 

 

(iii)except as set forth in the Property Agreements, there are no options,
back-in rights, earn- in rights, rights of first refusal or similar provisions
or rights which would affect Seller’s or Buyer’s interest in the Real Property;
and 

 

(iv)there are no material restrictions on the ability of Seller and its
assignees, including Buyer, to use, transfer or exploit the Real Property,
except pursuant to applicable Law. 

 

(c)Other than pursuant to the Property Agreements, Seller does not currently
lease any real property. 

 

(d)The use and operation of the Real Property do not violate in any material
respect any Law, covenant, condition, restriction, easement, license, permit or
agreement. Seller has not received in the last five years any written notice
from any Governmental Authority of any special assessments for public
improvements or of any building assessments for public improvements or of any
building, safety, fire, or similar defect, deficiency, or hazard relating to the
Real Property which remains open, pending, or unresolved. There are no standing
buildings, plants, and structures owned or leased by Seller on the Real
Property. The uses of the Real Property being made, or contemplated to be made,
by Seller do not violate any applicable zoning, subdivision, land use, or other
Law. No third party has a right to acquire any interest in the Real Property or
in Seller’s interests in the Property Agreements. There is no existing or
proposed plan to modify or realign any street or highway or any existing or
proposed eminent domain or expropriation Action that would result in the taking
of all or part of any parcel of Real Property or that would prevent or hinder
the continued use of any such parcel as currently used by Seller. There are no
Actions pending nor, to Seller’s Knowledge, overtly threatened against or
affecting the Real Property or any portion thereof or interest therein in the
nature or in lieu of condemnation. 

 

(e)Seller has not received any written notice of (i) violations of building
codes and/or zoning ordinances or other governmental or regulatory Laws
affecting the Real Property, (ii) existing, pending or threatened condemnation
proceedings affecting the Real Property, or (iii) existing, pending or
threatened zoning, building code or other moratorium proceedings, or similar
matters (including any orders, citations, recommendations, or notices of the
U.S. Mine Safety Health Administration, U.S. Environmental Protection Agency, or
the Bureau of Land 

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



Management) which could reasonably be expected to adversely affect the ability
to operate the Real Property as currently operated. Neither the whole nor any
material portion of any Real Property has been damaged or destroyed by fire or
other casualty.

 

(f)With respect to the Mineral Properties and Mineral Rights (including, as
applicable, the Mineral Properties and Mineral Rights in which Seller holds an
interest under the Property Agreements): 

 

(i)Seller is in exclusive possession or control of the right to develop the
minerals that are locatable under the Mining Law of 1872, as amended, located
in, on or under such Mineral Properties and Mineral Rights; 

 

(ii)The unpatented mining claims were properly laid out, monumented and the
monuments of location for the mining claims are on Federal public land open for
mineral claim staking; 

 

(iii)All required location work was properly performed; 

 

(iv)Location notices, certificates and mining claim maps were properly recorded
and filed with appropriate Governmental Authorities; 

 

(v)All assessment work has been performed, or fee payments in lieu thereof made,
as required to hold the unpatented mining claims through the assessment year
ending August 31, 2018; 

 

(vi)All affidavits of assessment work and other filings required to maintain the
claims in good standing have been properly and timely recorded or filed with
appropriate governmental agencies; 

 

(vii)There are no outstanding payment obligations due pursuant to the Property
Agreements, and any and all payment obligations have been satisfied as of the
Closing Date; 

 

(viii)With respect to each Property Agreement, neither Seller nor, to Seller’s
Knowledge, any other party thereto is in breach of or default under (or is
alleged to be in breach of or default under) or has provided or received any
notice of any intention to terminate, any such agreement; 

 

(ix)Seller has the authority under such Property Agreements to perform its
obligations under this Purchase Agreement; 

 

(x)Such Property Agreements are valid, in good standing, binding on Seller in
accordance with their terms and in full force and effect; 

 

(xi)No event or circumstance has occurred that, with notice or lapse of time or
both, would constitute an event of default under any Property Agreement or
result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder; 

 

(xii)Other than pursuant to the Property Agreements and payments owed to
Governmental Authorities, there are no existing mineral production royalties or
other payments of any kind which are payable with respect to the Mineral
Properties, Mineral Rights, or any ores, minerals and mineral resources or
anything else of value that may be mined and produced from the Mineral
Properties; 

 

(xiii)Seller is not a party to, and to Seller’s Knowledge, there is no existing
oral or written agreement of any kind which does or could have any adverse
impact whatsoever on record or possessory title to the mineral estate of the
Mineral Properties, the Mineral Rights, or the access to, exploration,
development or mining of same; 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



(xiv)To Seller’s Knowledge, there are no existing restrictions which would have
any adverse effect on the right to explore, develop and mine mineral substances
from the Mineral Properties, excluding restrictions contained in applicable
Laws; 

 

(xv)Seller has all surface and access rights, including as applicable fee simple
estates, leases, easements, rights of way and permits, or licenses from
landowners or Governmental Authorities, permitting the use of land by Seller,
and other interests that are required for the current state of exploiting the
development potential of the Mineral Properties and the Mineral Rights. The
Mineral Properties and Mineral Rights are free and clear of all defects, liens
and encumbrances and include all mineral concessions, claims, leases, licenses,
permits, access rights, timber rights, water rights, and other rights and
interest necessary to explore for minerals, ores, or metals and remove timber
without any Liability or obligation to pay any commission, royalty, license fee,
net smelter return, or any similar payment to any Person and to use, transfer,
or exploit the Mineral Properties pursuant to applicable Law, except (A) for
Permitted Encumbrances; (B) as expressly disclosed in the Property Agreements;
and (C) Permits from Governmental Authorities to develop, mine or produce
minerals, ores or metals from the Mineral Properties; and 

 

(xvi)To the Knowledge of Seller, there are no conflicting claims. 

 

(g)The Mineral Properties and Mineral Rights are free and clear of all defects,
liens and encumbrances and include all mineral concessions, claims, leases,
licenses, permits, access rights, timber rights, water rights, and other rights
and interest necessary to explore for minerals, ores, or metals and remove
timber without any Liability or obligation to pay any commission, royalty,
license fee, net smelter return, or any similar payment to any Person and to
use, transfer, or exploit the Mineral Properties pursuant to applicable Law,
except (i) for Permitted Encumbrances; (ii) as expressly disclosed in the
Property Agreements; and (iii) Permits from Governmental Authorities to develop,
mine or produce minerals, ores or metals from the Mineral Properties. 

 

(h)There is no judgment outstanding and no litigation, action, proceeding or
governmental investigation is pending or threatened, against it, or the Mineral
Properties or Mineral Rights, which would have an adverse effect on the title or
interest thereof, nor has any communication been received asserting or
threatening any adverse claim to any part of the Mineral Properties or Mineral
Rights. 

 

(i)Seller has made available to Buyer all information and data pertaining to the
Mineral Properties and Mineral Rights in its possession or knowledge, including
plans of operation; notices of intent; Permits, including those related to
exploration drilling, pad and road construction; mining exploration; land and
survey records; the existence of minerals within the Mineral Properties,
including relevant reserve and resource estimates; metallurgical test work and
sampling data; drill data and assay results; the Property Agreements;
reclamation and bond release information; and all information concerning record,
possessory, legal or equitable title to the Mineral Properties and Mineral
Rights which is within its knowledge, possession or control. 

 

(j)Seller has timely taken all steps necessary and desirable to secure and
perfect its interest in its Water Rights, and has not transferred or encumbered
any of its Water Rights or timber rights. 

 

Section 3.07 Insurance. Seller has in place, and in the last five years has
maintained policies or binders of fire, liability, real and personal property,
workers’ compensation, vehicular, fiduciary liability or other casualty and
property insurance. With respect to each insurance policy, (a) such insurance
policy is legal, valid, binding, enforceable, and in full force and effect and
all premiums due and payable to date thereunder have been paid; (b) neither
Seller, nor, to Seller’s Knowledge, any other party to such insurance policy is
or has been in default or otherwise in breach thereof (including regarding
payment of premiums or giving notices); and (c) no event has occurred that (with
or without the passage of time or giving of notice) would reasonably be expected
to constitute such a default or breach, or permit termination, modification,
cancellation or acceleration of any right or obligation under such insurance
policy.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



Section 3.08Legal Proceedings; Governmental Orders. 

 

(a)There are no, and in the past five years, there have been no, actions pending
or, to Seller’s Knowledge, threatened (i) against or by Seller or any of its
Affiliates relating to or affecting the Mineral Properties, Mineral Rights, or
the Purchased Assets; or (ii) against or by Seller or any Affiliate of Seller
that challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Purchase Agreement. To Seller’s Knowledge, no event has
occurred, or circumstances exist that it reasonably expects to give rise to, or
serve as a basis for, any such Action. 

 

(b)There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Purchased Assets. Seller is in
compliance with the terms of each Governmental Order. No event has occurred, or
circumstances exist that may constitute or result in (with or without notice or
lapse of time) a violation of any such Governmental Order. 

 

Section 3.09Compliance with Laws; Permits. 

 

(a)Seller has complied, and is now complying, with all Laws applicable to it or
the Purchased Assets, the Mineral Properties, or the Mineral Rights. Seller has
not received in the last five years any notice or other communication from any
Governmental Authority or any other Person regarding any actual, alleged, or
potential violation of, or failure to comply with, any Law. 

 

(b)All Permits required for the ownership, access, operation, development,
maintenance and use of the Purchased Assets, including the Mineral Properties
and Mineral Rights, have been obtained by Seller and are valid and in full force
and effect, and Seller is in compliance with any and all conditions specified
therein. All fees and charges with respect to such Permits as of the Closing
Date have been paid in full. No event has occurred, or circumstances exist that,
with or without notice or lapse of time or both, is reasonably expected to
result in the revocation, suspension, modification, lapse, or limitation of any
Permit. Seller has complied with and is in compliance with all Permits. Seller
has not received in the last five years any notice or other communication from
any Governmental Authority or any other Person regarding (i) any actual,
alleged, or potential violation of, or failure to comply with, any Permit, or
(ii) any actual, proposed, or potential revocation, suspension, modification,
lapse, or limitation of any Permit. All applications required to have been filed
for the renewal or reissuance of the Permits have been duly filed on a timely
basis with the appropriate Governmental Authorities, and all other filings
required to have been made with respect to such Permits have been duly made on a
timely basis with the appropriate Governmental Authorities. 

 

Section 3.10Environmental Matters. 

 

(a)Seller is currently, and has been, in compliance with all Environmental Laws,
and Seller has not received from any Person any: (i) Environmental Notice or
Environmental Claim; (ii) written or oral request for information pursuant to
Environmental Law, which, in each case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements as of the Closing Date; or
(iii) notice of any actual, alleged, or potential obligation on the part of
Seller to undertake, or to bear all or any portion of the cost of, any
environmental investigations, removal actions, or remedial actions with respect
to the Purchased Assets, including, but not limited to, the Mineral Properties,
Mineral Rights and Real Property. 

 

(b)Seller has obtained and is in compliance with all Environmental Permits
necessary for the ownership, access, lease, operation or use of the Purchased
Assets and all such Environmental Permits are in full force and effect and shall
be maintained in full force and effect by Seller through the Closing Date in
accordance with Environmental Law, and Seller is not aware of any condition,
event or circumstance that might prevent or impede, after the Closing Date, the
ownership, access, lease, operation or use of the Purchased Assets in connection
with current practice. With respect to any such Environmental Permits, Seller
has undertaken, or will undertake 

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



prior to the Closing Date, all measures necessary to facilitate transferability
of the same as required by any Environmental Law, and Seller is not aware of any
condition, event or circumstance that might prevent or impede the
transferability of the same, nor has it received any Environmental Notice or
written communication regarding any material adverse change in the status or
terms and conditions of the same.

 

(c)None of the Purchased Assets or any real property currently or formerly
owned, operated or leased by Seller (including the Mineral Properties) is listed
on, or has been proposed for listing on, the National Priorities List (or
CERCLIS) under CERCLA, or any state or similar listing of contaminated or
potentially contaminated sites, including databases established for leaking
underground storage tanks or voluntary remediations. 

 

(d)There has been no Release of Hazardous Materials or other action giving rise
to any liability under Environmental Law with respect to the Purchased Assets or
any real property currently or formerly owned, operated or leased by Seller
(including the Mineral Properties), and Seller has not received an Environmental
Notice that any real property currently or formerly owned, operated or leased in
connection with the Purchased Assets (including soils, groundwater, surface
water, buildings and other structure located on any such real property) has been
contaminated with any Hazardous Material. 

 

(e)Seller has none of the following existing at any property or facility owned
or operated by Seller which is part of the Purchased Assets: (i) underground
storage tanks; (ii) above-ground storage tanks; (iii) asbestos- containing
material in any form or condition; (iv) materials or equipment containing
polychlorinated biphenyls; (v) landfills, surface impoundments, subsurface
vaults, or disposal areas; (vi) abandoned or discarded barrels, drums,
containers, tanks, and other receptacles containing (or previously containing)
any Hazardous Materials; (vii) chemicals, polymers, mixtures, oils,
petroleum-based materials, pesticides, or nuclear or radioactive materials, or
other Hazardous Materials, except those imported, commercialized, generated,
used, stored, treated, disposed, or otherwise managed in compliance with
Environmental Law; or (viii) subsurface conditions that could lead to vapor
intrusion issues. 

 

(f)Seller has no off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by Seller in connection with the Purchased Assets
and any predecessors as to which Seller may retain liability, and none of these
facilities or locations has been placed or proposed for placement on the
National Priorities List (or CERCLIS) under CERCLA, or any state or similar
list, and Seller has not received any Environmental Notice regarding potential
liabilities or potentially responsible party status with respect to such
off-site Hazardous Materials treatment, storage, or disposal facilities or
locations used by Seller. 

 

(g)Seller has not retained or assumed, by contract or operation of Law, any
liabilities or obligations of third parties under Environmental Law. 

 

(h)Seller has no (i) environmental reports, studies, audits, records, sampling
data, site assessments, risk assessments, economic models and other similar
documents with respect to the Purchased Assets or any currently or formerly
owned, operated or leased real property which are in the possession or control
of Seller related to compliance with Environmental Laws, Environmental Claims or
an Environmental Notice or the Release of Hazardous Materials; or (ii) any
material documents concerning planned or anticipated capital expenditures
required to reduce, offset, limit or otherwise control pollution and/or
emissions, manage waste or otherwise ensure compliance with current or future
Environmental Laws (including costs of remediation, pollution control equipment
and operational changes). 

 

(i)There is no event or circumstance concerning the Release or regulation of
Hazardous Materials that is reasonably expected to, after the Closing Date,
prevent, impede or materially increase the costs associated with the transfer,
ownership, lease, operation, performance or use of the Purchased Assets. 

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



(j)Neither Seller nor any of its predecessors has imported, treated stored,
cleaned, decontaminated, transported, handled, researched, manufactured,
labelled, or distributed any substance, product, chemical, mixture, polymer,
equipment, or material, including any Hazardous Materials, in violation of, or
giving rise to any liability under, any Environmental Law. 

 

(k)None of the Real Property or any other property formerly owned, leased, or
operated by Seller has been subject to any voluntary remediations or clean-ups
for historic contamination (conducted either privately or pursuant to any
Environmental Law). 

 

Section 3.11Taxes. 

 

(a)All Tax Returns required to be filed with respect to the Purchased Assets
have been timely filed. Such Tax Returns are complete and correct in all
respects and were prepared in compliance with all applicable Laws. All Taxes due
and owing by Seller with respect to the Purchased Assets (whether or not shown
on any Tax Return), have been timely paid. 

 

(b)With respect to the Purchased Assets, there are no pending or overtly
threatened Actions by any taxing authority, and Seller does not reasonably
expect any Governmental Authority to assess any additional Taxes for any
period. 

 

(c)There are no Encumbrances for Taxes (other than for current Taxes not yet due
and payable) upon any of the Purchased Assets. 

 

(d)Seller is not a “foreign person” as that term is used in Treasury Regulations
Section 1.1445-2. 

 

Section 3.12 Books and Records. The Books and Records are complete and correct
and have been maintained in accordance with sound business practices.

 

Section 3.13 Full Disclosure. The representations and warranties by Seller in
this Purchase Agreement and the Disclosure Schedules and any certificate or
other document furnished or to be furnished to Buyer pursuant to this Purchase
Agreement, do not contain any untrue statement of a material fact, or omit to
state a material fact necessary to make the statements contained therein, in
light of the circumstances in which they are made, not misleading. Seller is not
aware of any material facts or circumstances, which have not been disclosed in
writing, which should be disclosed to Buyer in order to prevent the
representations in this Article III from being misleading.

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this Article IV are true and complete as of the Closing Date.

 

Section 4.01 Organization and Authority of Buyer. Buyer is a corporation duly
formed, validly  existing and in good standing under the Laws of the State of
Delaware. Buyer has full corporate power and authority to enter into this
Purchase Agreement and the other Transaction Documents to which Buyer is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Purchase Agreement and any other Transaction Document to which
Buyer is a party, the performance by Buyer of its obligations hereunder and
thereunder, and the consummation by Buyer of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Purchase Agreement has been duly executed and
delivered by Buyer, and (assuming due authorization, execution and delivery by
Seller) this Purchase Agreement constitutes a legal, valid and binding

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



obligation of Buyer enforceable against Buyer in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium, or other similar
laws affecting or relating to creditors’ rights generally.

 

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Purchase Agreement and the other Transaction Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Buyer; (b) require any filing by
Buyer or with, or the consent, approval, Permit, or Governmental Order of, any
Governmental Authority or conflict with or result in a violation or breach of
any provision of any Law or Governmental Order applicable to Buyer; or (c)
require the consent, notice or other action by any Person under any Contract to
which Buyer is a party.

 

Section 4.03 Legal Proceedings. There are no Actions pending or, to Buyer’s
Knowledge, overtly threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by the Transaction Documents.

 

ARTICLE V

COVENANTS

Section 5.01 Confidentiality. From and after the Closing, Seller shall, and
shall cause its Affiliates to, hold, and shall use their commercially reasonable
best efforts to cause their respective Representatives to hold, in confidence
any and all confidential or proprietary information, whether written or oral,
concerning the business, assets, operations, financial condition, plans, or
affairs of the Purchased Assets, the Mineral Properties, the Mineral Rights, or
the Property Agreements (whether in verbal, written, graphic, electronic, or
other form), except to the extent that Seller can show that such information (a)
is generally available to and known by the public through no fault of Seller, or
any of its Affiliates or their respective Representatives, (b) is lawfully
acquired by Seller, any of its Affiliates or their respective Representatives
from and after the Closing from sources which are not prohibited from disclosing
such information by a legal, contractual or fiduciary obligation, (c) is
disclosed with the express written consent of an officer or director of Buyer,
or (d) is requested, required, or compelled to be disclosed by applicable Law or
Governmental Authority. If Seller or any of its Affiliates or their respective
Representatives are so requested, required, or compelled to disclose any
information by judicial or administrative process or by other requirements of
applicable Law or Governmental Authority, Seller shall promptly so notify Buyer
in writing and shall disclose only that portion of such information which Seller
is advised by its counsel in writing is so requested, required, or compelled to
be disclosed, provided, that Seller shall use commercially reasonable best
efforts to obtain an appropriate protective order or other reasonable assurance
that confidential treatment will be accorded to such information.

 

Section 5.02Cooperation. 

 

(a)After the Closing, Seller shall cooperate with Buyer and its counsel and make
itself and its Representatives available to Buyer in connection with the
institution or defense of any Action, whether existing, threatened, or
anticipated, involving or relating to the transactions contemplated by this
Purchase Agreement, Buyer, Seller, or the Purchased Assets, including providing
testimony, records, and other information. 

 

(b)If Buyer or any of its Affiliates requests any action to be taken by Seller
pursuant to this Section 5.02(b), Buyer shall reimburse for the reasonable
out-of-pocket costs and expenses incurred by Seller (unless Buyer or its
Affiliate is entitled to indemnification therefor under this Purchase
Agreement). 

 

Section 5.03 Public Announcements. Unless otherwise required by applicable Law
or any applicable stock exchange requirements (based upon the reasonable advice
of counsel), no Party shall make any public announcements in respect of this
Purchase Agreement or the other Transaction Documents or the transactions

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------



contemplated hereby or thereby or otherwise communicate with any news media
without the prior written consent of the other Party. Seller must provide Buyer
with a written copy of any proposed announcement at least five (5) days in
advance of the planned release of such announcement, and Buyer will have the
right to modify such announcement at its discretion.

 

Section 5.04 Bulk Sales Laws. The Parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer; it being understood that any Liabilities arising out
of the failure of Seller to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction shall remain with
Seller.

 

Section 5.05  Taxes. All transfer, documentary, sales, use, stamp, registration,
value added and other  such Taxes and fees (including any penalties and
interest) incurred in connection with this Purchase Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax), if any, shall be borne and paid by Seller when due, and Seller
shall, at its own expense, timely file any Tax Return or other document with
respect to such Taxes or fees (and Buyer shall cooperate with respect thereto as
necessary). In the case of any Taxes with respect to the Purchased Assets that
relate in whole or in part to periods both prior to and after the Closing Date
(“Straddle Period”), such Taxes will be prorated between Buyer and Seller based
upon the number of days of the taxable period before and after the Closing Date.
The proration of such Taxes will be addressed by direct payment between Buyer
and Seller. Buyer will prepare and file, at its expense, all Tax Returns for all
such Taxes relating to a Straddle Period.

 

Section 5.06 Tax Clearance Certificates. If requested by Buyer, Seller shall
notify all of the taxing authorities in the jurisdictions that impose Taxes on
Seller or where Seller has a duty to file Tax Returns of the transactions
contemplated by this Purchase Agreement in the form and manner required by such
taxing authorities, if the failure to make such notifications or receive any
available tax clearance certificate (a “Tax Clearance Certificate”) could
subject Buyer or the Purchased Assets to any Taxes of such Seller. If any taxing
authority asserts that any Seller is liable for any Tax, Seller shall promptly
pay any and all such amounts and shall provide prompt written evidence to Buyer
that such liabilities have been paid in full or otherwise satisfied.

 

Section 5.07  Further Assurances; Purchased Assets Relationships. Following the
Closing, each of the Parties shall, and shall cause their respective Affiliates
to, execute and deliver such additional documents, instruments, conveyances and
assurances (including any Books and Records not otherwise delivered to Buyer
prior to the Closing) and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Purchase Agreement. Following the Closing, Seller shall
cooperate with Buyer in its efforts to continue for the benefit of Buyer those
business relationships of Seller relating to the Purchased Assets, including
relationships with any consultants, suppliers, licensors, licensees, lessors,
and others. Seller shall refer to Buyer all inquiries and communications
received by Seller relating to the Purchased Assets after the Closing.

 

Section 5.08  Noncompete Within Area of  Interest; Non-Solicitation. Seller
covenants and agrees  that, for a period beginning on March 23, 2018 and
continuing until the date that is five (5) years following the date on which
Buyer’s obligations to pay royalties under the NSR Royalty Agreement terminate
(the “Restricted Period”), it will not, and it will cause its Affiliates not to,
directly or indirectly through any Person, (a) compete with Buyer in any manner
within the Area of Interest (“AOI”) as shown on the map attached hereto as
Exhibit B; engage in any activity in the AOI, whether directly, indirectly, by
agreement or otherwise through a third party, which would be adverse to Buyer
and the Properties; or (c) acquire any properties within the AOI.

 

The Parties hereto covenant and agree that, for a period beginning on March 23,
2018 and continuing until the date that is five (5) years following the Closing
Date, neither Party will, nor will any Affiliate of a Party, directly or
indirectly through any Person, (i) solicit, aid or induce, or attempt to
solicit, aid or induce, any employee,

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------



representative, contractor or agent to leave such employment or retention, as
applicable, of either Party or any of their Affiliates or, in the case of
employees, to accept employment with or render services to or with any other
Person unaffiliated with the original employing Party; or (ii) hire or retain
any such employee, or take any action to assist or aid any other Person in
identifying, hiring or soliciting any such employee, or otherwise interfere with
the relationship between the Party and any employee, representative, contractor
or agent (the “Non-Solicitation”).

 

The Parties agree that the limitations set forth in this Section 5.08 are
reasonable and necessary for the protection of Buyer. If any covenant in this
Section 5.08 is found to be unreasonable, arbitrary, against public policy, or
otherwise not enforceable in accordance with its terms, then such covenant will
be considered to be divisible with respect to scope, time, and geographic area,
and such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, or not
against public policy, will be effective, binding, and enforceable against the
Seller and its Affiliates. The Parties covenant that they will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 5.08. The Parties acknowledge and affirm that a breach of this Section
5.08 cannot be adequately compensated in any Proceeding for damages at Law, and
equitable relief would be necessary to protect the non-breaching Party from a
violation hereof and from the harm that this Section is intended to prevent.
Accordingly, the Parties agree that in the event of any actual or threatened
breach of such provisions, the non-breaching Party will (in addition to any
other remedies which they may have) be entitled to enforce its rights and the
breaching Party’s obligations hereunder not only by a Proceeding or Proceedings
for damages, but also by a Proceeding or Proceedings for specific performance,
temporary or permanent injunctive relief or other equitable relief in order to
enforce or prevent any violations (whether anticipatory, continuing or future)
of the provisions hereof (including the extension of the Restricted Period by a
period equal to (x) the length of the violation hereof plus (y) the length of
any Proceedings necessary to stop such violation) and recover attorneys’ fees
and costs for the same, and such relief may be granted without the necessity of
proving actual damages or the inadequacy of money damages, or posting bond. In
the event of a breach or violation by Seller of any of the provisions hereof,
the running of the Restricted Period (but not Seller’s obligations hereunder)
will be tolled with respect to Seller during the continuance of any actual
breach or violation.

 

Section 5.09 Noncompete Outside of Area of Interest. Buyer agrees that, for a
period beginning on March 23, 2018 and continuing until the date that is one (1)
year following the Closing Date, Buyer shall not acquire any properties in the
area south of the AOI to Highway NF-9, west to the North Fork of the Coeur
d’Alene River and east to the Montana state line.

 

Section 5.10 Recordation of Deeds. Promptly following the Closing, Buyer will
cause each Deed to be recorded with the County Clerk of Shoshone County, Idaho.

 

ARTICLE VI INDEMNIFICATION

Section 6.01 Survival. Subject to the limitations and other provisions of this
Purchase Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is two years from the Closing Date; provided, that the representations and
warranties in Sections 3.01, 3.06, 3.09, 3.10, 3.13, 4.01, 4.03 and 5.08 shall
survive indefinitely and the representations and warranties in Section 3.11
shall survive for the full period of all applicable statutes of limitations
(giving effect to any waiver, mitigation or extension thereof) plus sixty (60)
days. All covenants and agreements of the Parties contained herein shall survive
the Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching Party to the breaching Party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------



Section 6.02 Indemnification by Seller. Seller will indemnify and hold harmless
Buyer  and  its affiliates, and their respective officers, directors, managers,
shareholders, employees, control persons, affiliates, agents, successors and
assigns from any and all Losses suffered, sustained, incurred or paid by them,
directly or indirectly arising out of or resulting from or related to: (a) the
breach of any representation or warranty by Seller contained in any Transaction
Document or in any Disclosure Schedule, agreement, certificate or other document
delivered by or on behalf of Seller in connection herewith or therewith, and
with respect to any Third-party Claim (as hereinafter defined) alleging facts
that, if true, would constitute such a breach; (b) the breach of any covenant or
agreement by Seller contained in any Transaction Document or in any Disclosure
Schedule, agreement, certificate or other document delivered by or on behalf of
Seller in connection herewith or therewith; (c) any and all Liabilities and
obligations of, or claims against, Seller; (d) any Taxes of Seller; (e) the
ownership or use of the Purchased Assets prior to the Closing; or (f) any
noncompliance of Seller with applicable state or other bulk sales or transfer in
bulk Laws in connection with the transactions contemplated by the Transaction
Documents.

 

Section 6.03 Indemnification by Buyer. Buyer will indemnify and hold harmless
Seller and  its affiliates, and their respective shareholders, officers,
directors, managers, employees, control persons, affiliates, agents, successors
and assigns from any and all Losses suffered, sustained, incurred or paid by
them, directly or indirectly arising out of or resulting from or related to: (a)
the breach of any representation or warranty by Buyer contained in any
Transaction Document, agreement, certificate or other document delivered by or
on behalf of Seller in connection herewith or therewith, and with respect to any
Third-party Claim alleging facts that, if true, would constitute such a breach;
(b) the breach of any covenant or agreement by Buyer contained in any
Transaction Document or in any Disclosure Schedule, agreement, certificate or
other document delivered by or on behalf of Seller in connection herewith or
therewith; or (c) any Taxes of Buyer.

 

Section 6.04General Indemnification Provisions. 

 

(a)For the purposes of this Section 6.04, the term “Indemnitee” shall refer to
the person indemnified, or entitled, or claiming to be entitled to be
indemnified, pursuant to the provisions of Section 6.02 or Section 6.03, as the
case may be; the term “Indemnitor” shall refer to the person having the
obligation to indemnify pursuant to such provisions. 

 

(b)An Indemnitee shall give written notice (a “Notice of Claim”) to the
Indemnitor within ten (10) days after the Indemnitee has knowledge of any claim
(including a Third-party Claim, as hereinafter defined) which an Indemnitee has
determined has given or could give rise to a right of indemnification under this
Purchase Agreement. No failure to give such Notice of Claim shall affect the
indemnification obligations of the Indemnitor hereunder, except to the extent
Indemnitor can demonstrate such failure materially prejudiced such Indemnitor’s
ability to successfully defend the matter giving rise to the claim. The Notice
of Claim shall state the nature of the claim, the amount of the Loss, if known,
and the method of computation thereof, all with reasonable particularity and
containing a reference to the provisions of this Purchase Agreement in respect
of which such right of indemnification is claimed or arises. The rights of any
party to indemnification or other remedies hereunder will not be affected in any
way by any investigation conducted or knowledge acquired at any time by such
party with respect thereto and an Indemnitee may make a claim hereunder even
where the full amount of the Losses is not yet known. 

 

(c)If an Indemnitor does not notify in writing the Indemnitee within thirty (30)
days after delivery of the Notice of Claim that the Indemnitor disputes such
claim, the amount of such claim shall be conclusively deemed a liability of the
Indemnitor hereunder. If the Indemnitor makes an objection in writing, the
Indemnitee and Indemnitor shall attempt in good faith for fifteen (15) days to
agree upon the rights of the respective parties with respect to such claim. If
the Indemnitee and Indemnitor should so agree, a memorandum setting forth such
agreement shall be prepared and signed by both parties. If such parties shall
not agree, each Indemnitee shall be entitled to initiate proceedings and seek
remedies as may be permitted under the terms of this Purchase Agreement and
applicable law. 

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------



(d)The obligations and liabilities of an Indemnitor under this Article VI with
respect to Losses arising from claims of any third party that are subject to the
indemnification provisions provided for in this Article VI (“Third-party
Claims”) shall be governed by the following additional terms and conditions: the
Indemnitee shall promptly deliver to the Notice of Claim in accordance with
Section 6.04(b) to the Indemnitor, and upon the written agreement of the
Indemnitor that it is obligated to indemnify under this Article VI, the
Indemnitor shall have the right to assume and control the defense (including all
proceedings on appeal or for review which counsel for the defendant shall deem
appropriate) of such Third-party Claim by appropriate proceedings at its sole
cost and expense with counsel reasonably acceptable to the Indemnitee, in which
case the Indemnitor shall reasonably settle or prosecute such Third-party Claim
to a final conclusion. The Indemnitee will have the right to employ its own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of the Indemnitee except as set forth in subpart (e) below. The
Indemnitee shall be kept informed of such Third-party Claim at all stages
thereof, whether or not it is so represented. Upon reasonable notice, Indemnitor
shall make available to the Indemnitee and its attorneys and accountants all
books and records of the Indemnitor relating to such Third-party Claim, and the
parties hereto agree to render to each other such assistance as they may
reasonably require of each other in order to ensure the proper and adequate
defense of any such Third-party Claim. 

 

(e)Notwithstanding anything in this Article VI to the contrary, the Indemnitee
will have the right to conduct and control, through counsel of its choosing, the
defense, compromise and settlement of any Third-party Claim that (i) seeks as a
remedy an injunction or other equitable or non-monetary relief against the
Indemnitee; (ii) the settlement of which may act as an adverse and binding
precedent upon the Indemnitee with respect to similar claims or demands; (iii)
involves any criminal Proceeding; (iv) creates a conflict of interest between
the Indemnitor and Indemnitee; (v) the Indemnitee reasonably concludes that
there are defenses available to it which are different from or additional to
those available to the Indemnitor; (vi) the Indemnitee reasonably concludes that
such Third- party Claim involves to a significant extent matters beyond the
scope of the indemnity provisions in this Article VI; or (vii) the settlement of
which may have, in the Indemnitee’s reasonable judgment, a material and adverse
effect on the Indemnitee. Additionally, the Indemnitor will lose its right to
contest, defend, litigate and settle the Third-party Claim if (A) it fails to
accept a tender of the defense of the Third-party Claim, (B) it fails to
diligently contest the Third-party Claim or (C) it fails to provide the
Indemnitee with evidence reasonably satisfactory to the Indemnitee that the
Indemnitor has the financial resources to actively and diligently conduct the
defense of such Third-party Claim and fulfil the Indemnitor’s indemnification
obligations hereunder with respect thereto upon the Indemnitee’s reasonable
request therefor. In any such event set forth in this subpart (e), that portion
of such fees and expenses reasonably related to matters covered by the indemnity
provisions contained in Article VI will be borne by the Indemnitor. 

 

(f)Notwithstanding the foregoing, no compromise or settlement of any claim shall
be made without the consent (not to be unreasonably withheld, conditioned, or
delayed) of the Indemnitee unless all Losses related to such claim are paid in
full by the Indemnitor or other third-party source, such compromise or
settlement results in the full and unconditional release of all claims with no
admission of wrongdoing against the Indemnitee and its affiliates by the party
asserting such claim, and such compromise or settlement excludes any injunctive
or non- monetary relief applicable to the Indemnitee or its Affiliates. 

 

Section 6.05 Recourse. Any indemnification obligations of Seller under this
Article VI  may  be satisfied, at Buyer’s election, in cash or by set off
against any amounts owed by Buyer to Seller under this Agreement or any other
Transaction Document. Any set off hereunder against any amount payable to Seller
will not be deemed to modify Seller’s obligations with respect to
indemnification or the survival of representations and warranties, nor will any
set off serve as a cap on or the sole source of funds to satisfy Seller’s
indemnification obligations or otherwise limit Buyer’s remedies hereunder. The
exercise of or failure to exercise such right of set off will not constitute an
election of remedies or limit in any manner the enforcement of any other remedy
that may be available to Buyer.

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------



ARTICLE VII MISCELLANEOUS

Section 7.01 Expenses. All costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with this
Purchase Agreement and the transactions contemplated hereby shall be paid by the
Party incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient, or (d) on the fourth Business Day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 7.02):

 

 

If to Seller:New Jersey Mining Company 201 N. 3rd Street 

Coeur d’Alene, ID 83814 Telephone: 208.625.9001 Attention: President

 

If to Buyer:Hecla Silver Valley, Inc. 

6500 N. Mineral Drive, Suite 200 Coeur d’Alene, ID 83815-9408 Telephone:
208.769.4100 Attention: Exploration Manager

 

 

Section 7.03 Time is of the Essence. Time is of the essence with respect to all
time periods and due  dates in this Purchase Agreement.

 

Section 7.04 Headings. The headings in this Purchase Agreement are for reference
only and shall not affect the interpretation of this Purchase Agreement.

 

Section 7.05 Severability. If any term or provision of this Purchase Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Purchase Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the Parties shall
negotiate in good faith to modify this Purchase Agreement so as to effect the
original intent of the Parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

 

Section 7.06 Entire Agreement. This Purchase Agreement, the other Transaction
Documents, the Exhibits and Disclosure Schedules, and that certain Letter
Agreement, dated as of April 11, 2018, by and between Buyer and Seller (the
“Letter Agreement”) constitute the sole and entire agreement of the Parties with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous representations, warranties, disclosures,
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Purchase Agreement and those in the

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------



other Transaction Documents, the Exhibits and Disclosure Schedules (other than
an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Purchase Agreement will control. In the event of
any inconsistency between the statements in the Letter Agreement and those in
this Purchase Agreement, the other Transaction Documents, or the Exhibits and
Disclosure Schedules, the statements in this Purchase Agreement, the other
Transaction Documents, or the Exhibits and Disclosure Schedules will control.

 

Section 7.07   Successors and Assigns. This Purchase Agreement shall be binding
upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns. No Party may assign its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed.

 

Section 7.08 No Third-party Beneficiaries; No Admissions. This Purchase
Agreement is for the sole benefit of the Parties and their respective successors
and permitted assigns and except with respect to any Indemnitee, nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Purchase Agreement. All references in this Purchase
Agreement, including the Exhibits and Disclosure Schedules, and the Transaction
Documents to the enforceability of agreements with third parties, the existence
or non-existence of third-party rights, the absence of breaches or defaults by
third parties, or similar matters or statements, are intended only to allocate
rights and risks between the Parties and are not intended to be admissions
against interests, give rise to any inference or proof of accuracy, be
admissible against any party by any non-party, or give rise to any claim or
benefit to any non-party.

 

Section 7.09 Amendment and Modification; Waiver. This Purchase Agreement may
only  be  amended, modified or supplemented by an agreement in writing signed by
each Party. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Purchase
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

Section 7.10Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 

 

(a)This Purchase Agreement and all matters arising out of or relating to this
Purchase Agreement shall be governed by and construed in accordance with the
internal laws of the State of Idaho without giving effect to any choice or
conflict of law provision or rule (whether of the State of Idaho or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Idaho. 

 

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
PURCHASE AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY MUST BE INSTITUTED IN THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF IDAHO IN EACH CASE
LOCATED IN THE CITY OF COEUR D’ALENE AND COUNTY OF KOOTENAI, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR 

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------



PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS PURCHASE AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS PURCHASE AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
PURCHASE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 7.10(c). 

 

Section 7.11 Specific Performance; No Punitives. The Parties agree that
irreparable damage would occur if any provision of this Purchase Agreement were
not performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy to which they are entitled at law or in equity. Remedies for breach of
contract shall not be exclusive of remedies in tort. No Party shall seek or be
entitled to any punitive, exemplary, speculative, or remote damages from any
other Party, whether in contract or tort, in any claim, suit, or proceeding
arising from or related to this Purchase Agreement or the transactions
contemplated hereby.

 

Section 7.12 Counterparts. This Purchase Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Purchase Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Purchase Agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

NEW JERSEY MINING COMPANY

 

By  

Name: John Swallow

Title: President/CEO

 

HECLA SILVER VALLEY, INC.

 

By  

Name: Dean W.A. McDonald

Title: President

--------------------------------------------------------------------------------

Signature Page for Purchase Agreement

--------------------------------------------------------------------------------



Exhibit A PROPERTY DESCRIPTION

Patented Mining Claims

Eight (8) Patented Mining Claims located in Section 9, Township 50 North, Range
5 East, B.M. Shoshone County, Idaho (surface rights only):

 

 

CLAIM NAME

MINERAL SURVEY NUMBER

St. Paul

MS #634

Baker (75% only)

MS #635

Beehive Mountain Rose

MS #1262

Crown Point Emma

MS #1403

Belcher Best

MS #1650

 

Unpatented Mining Claims

One Hundred Six (106) Unpatented Mining Claims located in Sections 4-10, 14-17,
and 21-26, Township 50 North, Range 5 East, and Sections 22 and 30, Township 50
North, Range 6 East, B.M. Shoshone County, Idaho:

 

Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

CA 5

IMC190484

50N 5E 22

NW, SW

CA Anomaly

CA 7

IMC190486

50N 5E 22

NW, SW

CA Anomaly

GB #1

IMC190049

50N 6E 30

NW, SW

Gold Butte

GB #2

IMC190050

50N 6E 30

NW, SW

Gold Butte

GB #3

IMC190051

50N 6E 30

SW

Gold Butte

GB #4

IMC190052

50N 6E 30

SW, SE

Gold Butte

GB #5

IMC190053

50N 6E 30

NW

Gold Butte

GB #6

IMC190054

50N 6E 30

NW

Gold Butte

GB #11

IMC192101

50N 6E 30

NW, SW

Gold Butte

GR #1

IMC191235

50N 5E 15

SE

Golden Reward

GR #2

IMC191236

50N 5E 15

SE

Golden Reward

GR #3

IMC191237

50N 5E 15

SW, SE

Golden Reward

GR #4

IMC192649

50N 5E 15

NE, SE

Golden Reward

GR #5

IMC192650

50N 5E 15

NE, SE

Golden Reward

GR #6

IMC192651

50N 5E 15

NE, SE

Golden Reward

GR #7

IMC192652

50N 5E 14

NW, SW

Golden Reward

50N 5E 15

NE, SE

--------------------------------------------------------------------------------

Exhibit A Page 1 of 5

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

GR #8

IMC192653

50N 5E 15

SE

Golden Reward

GR #9

IMC192654

50N 5E 15

SE

Golden Reward

50N 5E 22

NE

GR #10

IMC192655

50N 5E 15

SE

Golden Reward

50N 5E 22

NE

GR #11

IMC192656

50N 5E 15

SW, SE

Golden Reward

50N 5E 22

NE, NW

GR #12

IMC192657

50N 5E 15

SW, SE

Golden Reward

50N 5E 22

NW

GR #13

IMC193968

50N 5E 14

NW, SW

Golden Reward

50N 5E 15

SE

GR #14

IMC193969

50N 5E 14

SW

Golden Reward

50N 5E 15

SE

50N 5E 22

NE

GR #15

IMC193970

50N 5E 15

SE

Golden Reward

50N 5E 22

NE

GR #32

IMC193987

50N 5E 14

SW

Golden Reward

50N 5E 15

SE

50N 5E 22

NE

50N 5E 23

NW

GR #33

IMC193988

50N 5E 22

NE

Golden Reward

50N 5E 23

NW

WHITE GOLD #1

IMC184441

50N 5E 6

SE

Lost Eagle

50N 5E 7

NE

WHITE GOLD #5

IMC186197

50N 5E 5

SW

Lost Eagle

50N 5E 6

SE

50N 5E 7

NE

IN #1

IMC192088

50N 5E 23

SE

Independence

50N 5E 24

SW

50N 5E 25

NW

50N 5E 26

NE

IN #2

IMC192089

50N 5E 23

SE

Independence

50N 5E 24

SW

LB #1

IMC200026

50N 5E 9

NE, SE

Little Baldy

50N 5E 10

NW

LB #2

IMC200027

50N 5E 9

NE, SE

Little Baldy

LB #3

IMC200028

50N 5E 9

NE

Little Baldy

LB #4

IMC200029

50N 5E 9

NE, NW

Little Baldy

LB #5

IMC200030

50N 5E 9

NW

Little Baldy

LB #6

IMC200031

50N 5E 9

NW

Little Baldy

--------------------------------------------------------------------------------

Exhibit A Page 2 of 5

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

LB #7

IMC200032

50N 5E 4

SW

Little Baldy

 

 

50N 5E 9

NW

 

LB #8

IMC200033

50N 5E 9

NE, NW

Little Baldy

LB #9

IMC200034

50N 5E 9

NE, NW

Little Baldy

LB #10

IMC200035

50N 5E 9

SE

Little Baldy

LB #11

IMC200036

50N 5E 9

NE, SE

Little Baldy

LB #12

IMC200037

50N 5E 9

NE, SE

Little Baldy

LB #13

IMC200038

50N 5E 9

NE, NW, SW, SE

Little Baldy

LB #14

IMC200039

50N 5E 9

NW, SW

Little Baldy

LB #15

IMC200040

50N 5E 9

NW, SW

Little Baldy

LB #16

IMC200041

50N 5E 8

NE

Little Baldy

 

 

50N 5E 9

NW

 

LB #17

IMC200042

50N 5E 9

SE

Little Baldy

LB #18

IMC200043

50N 5E 9

SE

Little Baldy

LB #19

IMC200044

50N 5E 9

SW, SE

Little Baldy

LB #20

IMC200045

50N 5E 9

SW

Little Baldy

LB #21

IMC200046

50N 5E 9

SW

Little Baldy

LB #22

IMC200047

50N 5E 9

NW, SW

Little Baldy

LB #23

IMC200048

50N 5E 8

NE, SE

Little Baldy

 

 

50N 5E 9

NW, SW

 

LB #24

IMC200049

50N 5E 9

SE

Little Baldy

 

 

50N 5E 16

NE

 

LB #25

IMC200050

50N 5E 9

SE

Little Baldy

 

 

50N 5E 16

NE, NW

 

LB #26

IMC200051

50N 5E 9

SW, SE

Little Baldy

 

 

50N 5E 16

NW

 

LB #27

IMC200052

50N 5E 9

SW

Little Baldy

 

 

50N 5E 16

NW

 

LB #28

IMC200053

50N 5E 9

SW

Little Baldy

 

 

50N 5E 16

NW

 

LB #29

IMC200054

50N 5E 9

SW

Little Baldy

 

 

50N 5E 16

NW

 

LB #30

IMC200055

50N 5E 8

SE

Little Baldy

 

 

50N 5E 9

SW

 

 

 

50N 5E 16

NW

 

 

 

50N 5E 17

NE

 

LB #31

IMC200056

50N 5E 8

SE

Little Baldy

LB #32

IMC200057

50N 5E 16

NE, NW, SW, SE

Little Baldy

LB #33

IMC200058

50N 5E 16

NE, NW

Little Baldy

LB #34

IMC200059

50N 5E 16

NW

Little Baldy

--------------------------------------------------------------------------------

Exhibit A Page 3 of 5

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

LB #35

IMC200060

50N 5E 16

NW

Little Baldy

LB #36

IMC200061

50N 5E 16

NW

Little Baldy

LB #37

IMC200062

50N 5E 16

NW

Little Baldy

 

 

50N 5E 17

NE

 

LB #38

IMC200063

50N 5E 8

SE

Little Baldy

 

 

50N 5E 16

NW

 

 

 

50N 5E 17

NE

 

LB #39

IMC200064

50N 5E 8

SE

Little Baldy

MR #1

IMC191684

50N 5E 15

NW, SW

Mineral Ridge

50N 5E 16

NE, SE

MR #2

IMC191685

50N 5E 15

NW, SW

Mineral Ridge

50N 5E 16

SE

MR #3

IMC191686

50N 5E 15

NW, SW

Mineral Ridge

50N 5E 16

NE

MR #4

IMC191687

50N 5E 15

NW, SW

Mineral Ridge

MR #5

IMC191688

50N 5E 15

NW

Mineral Ridge

50N 5E 16

NE

MR #6

IMC191689

50N 5E 16

NE, SE

Mineral Ridge

MR #7

IMC191690

50N 5E 16

SE

Mineral Ridge

MR #8

IMC191691

50N 5E 16

SE

Mineral Ridge

50N 5E 21

NE

MR #9

IMC191692

50N 5E 15

SW

Mineral Ridge

50N 5E 16

SE

50N 5E 21

NE

MR #10

IMC194007

50N 5E 15

NW, SW

Mineral Ridge

MR #11

IMC194008

50N 5E 15

SW

Mineral Ridge

MR #12

IMC194009

50N 5E 9

SE

Mineral Ridge

50N 5E 10

SW

50N 5E 15

NW

50N 5E 16

NE

MR #15

IMC194012

50N 5E 15

SW

Mineral Ridge

50N 5E 16

SE

50N 5E 21

NE

50N 5E 22

NW

MR #19

IMC194016

50N 5E 9

SE

Mineral Ridge

50N 5E 16

NE

MR #21

IMC194018

50N 5E 16

NE

Mineral Ridge

MR #22

IMC194019

50N 5E 16

NE

Mineral Ridge

MR #25

IMC194022

50N 5E 16

NE, SW, SE

Mineral Ridge

MR #26

IMC194023

50N 5E 16

NE, SE

Mineral Ridge

--------------------------------------------------------------------------------

Exhibit A Page 4 of 5

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

PS1

IMC196609

50N 5E 19

SW

Progress

PS3

IMC196611

50N 5E 19

SW

Progress

PS5

IMC196613

50N 5E 19

SW

Progress

PS7

IMC196615

50N 5E 19

SW

Progress

PS9

IMC196617

50N 5E 19

SW, SE

Progress

PS10

IMC196618

50N 5E 19

SW, SE

Progress

 

 

50N 5E 30

NE, NW

 

JB #22

IMC195807

50N 5E 19

NW

Progress

JB #23

IMC195808

50N 5E 19

NW, SW

Progress

JB #24

IMC195809

50N 5E 19

NW, SW

Progress

JB #25

IMC195810

50N 5E 19

NW, SW

Progress

JB #29

IMC197692

50N 5E 19

NW

Progress

50N 4E 24

NE

JB #30

IMC197693

50N 5E 19

NW, SW

Progress

50N 4E 24

NE, SE

ST #24

IMC198307

50N 5E 12

NE, SE

Silent Creek

ST #25

IMC198308

50N 5E 12

NE, SE

Silent Creek

SL #6

IMC190479

50N 5E 23

NW, SW

Snowslide

SL #8

IMC193952

50N 5E 23

NW

Snowslide

SL #9

IMC193953

50N 5E 23

NW

Snowslide

SL #12

IMC193956

50N 5E 23

NW, SW

Snowslide

TE 10

IMC195917

50N 5E 14

NW, SW

Telluride

50N 5E 23

NW

--------------------------------------------------------------------------------

Exhibit A Page 5 of 5

--------------------------------------------------------------------------------



 

Picture 1 [ex10101.jpg] 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit C

 

Form of Warranty Deed

 

RECORDING REQUESTED BY & RETURN TO:

Land Department

Hecla Silver Valley, Inc.

6500 North Mineral Drive, Suite 200 Coeur d’Alene, ID 83815-9408

 

WARRANTY DEED

 

THIS CONVEYANCE is made and effective thisday of May, 2018, by and between NEW 

 

JERSEY MINING COMPANY (“Grantor”), the address of which is 201 N. 3rd Street,
Coeur d’Alene, Idaho 83814, and HECLA SILVER VALLEY, INC., a Delaware
corporation, (“Grantee”), the address of which is 6500 North Mineral Drive,
Suite 200, Coeur d’Alene, Idaho 83815-9408.

 

W I T N E S S E T H

 

THAT THE SAID GRANTOR, for and in consideration of the sum of ten dollars
($10.00), lawful money of the United States of America, and other good and
valuable consideration to it in hand paid by the said Grantee, the receipt
whereof which is hereby acknowledged, has granted, bargained and sold and by
these presents does grant, bargain, sell, convey and confirm unto the said
Grantee, and Grantee’s successors and assigns forever, all of Grantor’s right,
title and interest in the surface estate in and to certain patented mining
claims, more particularly described in Exhibit A, attached hereto and by this
reference incorporated herein.

 

TOGETHER WITH any and all ores, metals, oil, gas, minerals and all veins and
lodes of mineral- bearing rock therein and all dips, spurs and angles thereof,
and water and timber rights, if any, that are appurtenant to the Property.

 

TOGETHER WITH, all and singular the tenements, hereditaments and appurtenances
thereunto belonging or in anywise appertaining, the reversion and reversions,
remainder and remainders, rents, issues and profits thereof; and all estate,
right, title and interest in and to the Property, as well in law as in equity,
of the said Grantor.

 

TO HAVE AND TO HOLD, all and singular the Property unto Grantee and its
successors and assigns forever.

 

GRANTOR, its successors and assigns, shall and will warrant and by these
presents forever defend the premises in the quiet and peaceable possession of
the Grantee, its successors and assigns, and against all and every person and
persons, lawfully claiming the same shall and will warrant and by these presents
forever defend except claims arising from taxes and assessments for the year
2018 and thereafter.

--------------------------------------------------------------------------------

Exhibit C Page 1 of 3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has caused this Warranty Deed to be executed as of
the date first hereinabove written.

 

GRANTOR:

 

 

NEW JERSEY MINING COMPANY

 

 

By:  

 

Name: John Swallow 

 

Title: President/CEO 

 

 

 

 

 

 

ACKNOWLEDGEMENT

 

STATE OF IDAHO) 

) ss.

County of Kootenai )

 

ON THIS    day of May, 2018, before me, the undersigned, a Notary Public in and
for the State of Idaho, personally appeared John Swallow, known or identified to
me to be the President/CEO of New Jersey Mining Company, the person who executed
the instrument on behalf of said corporation, and acknowledged to me that such
corporation executed the same.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year in this certificate first above written.

 

.

__________________________________________

Notary Public

Residing at:   

.                                        My Commission Expires:  

--------------------------------------------------------------------------------

Exhibit C Page 2 of 3

--------------------------------------------------------------------------------



EXHIBIT “A”

TO WARRANTY DEED PROPERTY DESCRIPTION

 

 

 

Patented Mining Claims located in Section 9, Township 50 North, Range 5 East,
B.M. Shoshone County, Idaho (surface rights only):

 

 

CLAIM NAME

MINERAL SURVEY NUMBER

St. Paul

MS #634

Baker (75% only)

MS #635

Beehive Mountain Rose

MS #1262

Crown Point

Emma

MS #1403

Belcher Best

MS #1650

--------------------------------------------------------------------------------

Exhibit C Page 3 of 3

--------------------------------------------------------------------------------



Exhibit D

 

Form of Quitclaim Deed

 

 

RECORDING REQUESTED BY & RETURN TO:

Land Department

Hecla Silver Valley, Inc.

6500 North Mineral Drive, Suite 200 Coeur d’Alene, ID 83815-9408

 

QUITCLAIM DEED

 

THIS INDENTURE, is made and effective this day of May, 2018, by and between NEW
JERSEY MINING COMPANY, an Idaho corporation, (“Grantor”), the address of which
is 201 N. 3rd Street, Coeur d’Alene, Idaho 83814, and HECLA SILVER VALLEY, INC.,
a Delaware corporation, (“Grantee”), the address of which is 6500 North Mineral
Drive, Suite 200, Coeur d’Alene, Idaho 83815- 9408.

 

W I T N E S S E T H:

 

That the Grantor, for and in consideration of the sum of TEN DOLLARS ($10.00),
lawful money of the United States of America and other good and valuable
consideration to it in hand paid by the Grantee, the receipt whereof is hereby
acknowledged, does by these presents remise, release and forever quitclaim unto
the said Grantee, and its successors and assigns all of Grantor’s right, title
and interest, including after acquired title, in the surface and mineral rights
in the unpatented mining claims more particularly described in Exhibit A,
attached hereto and by this reference incorporated herein.

 

TOGETHER WITH all ores, metals, oil, gas, minerals and all veins and lodes of
mineral-bearing rock therein and all dips, spurs and angles thereof.

 

TO HAVE AND TO HOLD, all of the right, title and interest of Grantor in and to
the Property, together with the tenements, hereditaments and appurtenances
thereto belonging to or appertaining to, and any reversions, remainders, rents,
issues, or profits thereof unto Grantee and to its successors and assigns
forever.

--------------------------------------------------------------------------------

Exhibit D Page 1 of 7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, said Grantor has hereunto subscribed its name the day and
year first above written.

 

 

GRANTOR:

 

NEW JERSEY MINING COMPANY

 

 

By:  

 

Name: John Swallow 

 

Title: President/CEO 

 

 

 

ACKNOWLEDGEMENT

 

STATE OF IDAHO) 

) ss.

County of Kootenai) 

 

ON THIS    day of May, 2018, before me, the undersigned, a Notary Public in and
for the State of Idaho, personally appeared John Swallow, known or identified to
me to be the President/CEO of New Jersey Mining Company, the person who executed
the instrument on behalf of said corporation, and acknowledged to me that such
corporation executed the same.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year in this certificate first above written.

 

 

Notary Public

Residing at:  

My Commission Expires:  

--------------------------------------------------------------------------------

Exhibit D Page 2 of 7

--------------------------------------------------------------------------------



 

EXHIBIT “A”

TO QUITCLAIM DEED PROPERTY DESCRIPTION

 

 

One Hundred Six (106) Unpatented Mining Claims located in Section 24, Township
50 North, Range 4 East, Sections 4-10, 14-17, and 21-26, Township 50 North,
Range 5 East, and Sections 22 and 30, Township 50 North, Range 6 East, B.M.
Shoshone County, Idaho:

 

Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

CA 5

IMC190484

50N 5E 22

NW, SW

CA Anomaly

CA 7

IMC190486

50N 5E 22

NW, SW

CA Anomaly

GB #1

IMC190049

50N 6E 30

NW, SW

Gold Butte

GB #2

IMC190050

50N 6E 30

NW, SW

Gold Butte

GB #3

IMC190051

50N 6E 30

SW

Gold Butte

GB #4

IMC190052

50N 6E 30

SW, SE

Gold Butte

GB #5

IMC190053

50N 6E 30

NW

Gold Butte

GB #6

IMC190054

50N 6E 30

NW

Gold Butte

GB #11

IMC192101

50N 6E 30

NW, SW

Gold Butte

GR #1

IMC191235

50N 5E 15

SE

Golden Reward

GR #2

IMC191236

50N 5E 15

SE

Golden Reward

GR #3

IMC191237

50N 5E 15

SW, SE

Golden Reward

GR #4

IMC192649

50N 5E 15

NE, SE

Golden Reward

GR #5

IMC192650

50N 5E 15

NE, SE

Golden Reward

GR #6

IMC192651

50N 5E 15

NE, SE

Golden Reward

GR #7

IMC192652

50N 5E 14

NW, SW

Golden Reward

50N 5E 15

NE, SE

GR #8

IMC192653

50N 5E 15

SE

Golden Reward

GR #9

IMC192654

50N 5E 15

SE

Golden Reward

50N 5E 22

NE

GR #10

IMC192655

50N 5E 15

SE

Golden Reward

50N 5E 22

NE

GR #11

IMC192656

50N 5E 15

SW, SE

Golden Reward

50N 5E 22

NE, NW

GR #12

IMC192657

50N 5E 15

SW, SE

Golden Reward

50N 5E 22

NW

GR #13

IMC193968

50N 5E 14

NW, SW

Golden Reward

50N 5E 15

SE

GR #14

IMC193969

50N 5E 14

SW

Golden Reward

50N 5E 15

SE

--------------------------------------------------------------------------------

Exhibit D Page 3 of 7

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

 

 

50N 5E 22

NE

 

GR #15

IMC193970

50N 5E 15

SE

Golden Reward

50N 5E 22

NE

GR #32

IMC193987

50N 5E 14

SW

Golden Reward

50N 5E 15

SE

50N 5E 22

NE

50N 5E 23

NW

GR #33

IMC193988

50N 5E 22

NE

Golden Reward

50N 5E 23

NW

WHITE GOLD #1

IMC184441

50N 5E 6

SE

Lost Eagle

50N 5E 7

NE

WHITE GOLD #5

IMC186197

50N 5E 5

SW

Lost Eagle

50N 5E 6

SE

50N 5E 7

NE

IN #1

IMC192088

50N 5E 23

SE

Independence

50N 5E 24

SW

50N 5E 25

NW

50N 5E 26

NE

IN #2

IMC192089

50N 5E 23

SE

Independence

50N 5E 24

SW

LB #1

IMC200026

50N 5E 9

NE, SE

Little Baldy

50N 5E 10

NW

LB #2

IMC200027

50N 5E 9

NE, SE

Little Baldy

LB #3

IMC200028

50N 5E 9

NE

Little Baldy

LB #4

IMC200029

50N 5E 9

NE, NW

Little Baldy

LB #5

IMC200030

50N 5E 9

NW

Little Baldy

LB #6

IMC200031

50N 5E 9

NW

Little Baldy

LB #7

IMC200032

50N 5E 4

SW

Little Baldy

 

 

50N 5E 9

NW

 

LB #8

IMC200033

50N 5E 9

NE, NW

Little Baldy

LB #9

IMC200034

50N 5E 9

NE, NW

Little Baldy

LB #10

IMC200035

50N 5E 9

SE

Little Baldy

LB #11

IMC200036

50N 5E 9

NE, SE

Little Baldy

LB #12

IMC200037

50N 5E 9

NE, SE

Little Baldy

LB #13

IMC200038

50N 5E 9

NE, NW, SW, SE

Little Baldy

LB #14

IMC200039

50N 5E 9

NW, SW

Little Baldy

LB #15

IMC200040

50N 5E 9

NW, SW

Little Baldy

LB #16

IMC200041

50N 5E 8

NE

Little Baldy

 

 

50N 5E 9

NW

 

LB #17

IMC200042

50N 5E 9

SE

Little Baldy

--------------------------------------------------------------------------------

Exhibit D Page 4 of 7

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

LB #18

IMC200043

50N 5E 9

SE

Little Baldy

LB #19

IMC200044

50N 5E 9

SW, SE

Little Baldy

LB #20

IMC200045

50N 5E 9

SW

Little Baldy

LB #21

IMC200046

50N 5E 9

SW

Little Baldy

LB #22

IMC200047

50N 5E 9

NW, SW

Little Baldy

LB #23

IMC200048

50N 5E 8

NE, SE

Little Baldy

 

 

50N 5E 9

NW, SW

 

LB #24

IMC200049

50N 5E 9

SE

Little Baldy

 

 

50N 5E 16

NE

 

LB #25

IMC200050

50N 5E 9

SE

Little Baldy

 

 

50N 5E 16

NE, NW

 

LB #26

IMC200051

50N 5E 9

SW, SE

Little Baldy

 

 

50N 5E 16

NW

 

LB #27

IMC200052

50N 5E 9

SW

Little Baldy

 

 

50N 5E 16

NW

 

LB #28

IMC200053

50N 5E 9

SW

Little Baldy

 

 

50N 5E 16

NW

 

LB #29

IMC200054

50N 5E 9

SW

Little Baldy

 

 

50N 5E 16

NW

 

LB #30

IMC200055

50N 5E 8

SE

Little Baldy

 

 

50N 5E 9

SW

 

 

 

50N 5E 16

NW

 

 

 

50N 5E 17

NE

 

LB #31

IMC200056

50N 5E 8

SE

Little Baldy

LB #32

IMC200057

50N 5E 16

NE, NW, SW, SE

Little Baldy

LB #33

IMC200058

50N 5E 16

NE, NW

Little Baldy

LB #34

IMC200059

50N 5E 16

NW

Little Baldy

LB #35

IMC200060

50N 5E 16

NW

Little Baldy

LB #36

IMC200061

50N 5E 16

NW

Little Baldy

LB #37

IMC200062

50N 5E 16

NW

Little Baldy

 

 

50N 5E 17

NE

 

LB #38

IMC200063

50N 5E 8

SE

Little Baldy

 

 

50N 5E 16

NW

 

 

 

50N 5E 17

NE

 

LB #39

IMC200064

50N 5E 8

SE

Little Baldy

MR #1

IMC191684

50N 5E 15

NW, SW

Mineral Ridge

50N 5E 16

NE, SE

MR #2

IMC191685

50N 5E 15

NW, SW

Mineral Ridge

50N 5E 16

SE

MR #3

IMC191686

50N 5E 15

NW, SW

Mineral Ridge

--------------------------------------------------------------------------------

Exhibit D Page 5 of 7

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

 

 

50N 5E 16

NE

 

MR #4

IMC191687

50N 5E 15

NW, SW

Mineral Ridge

MR #5

IMC191688

50N 5E 15

NW

Mineral Ridge

50N 5E 16

NE

MR #6

IMC191689

50N 5E 16

NE, SE

Mineral Ridge

MR #7

IMC191690

50N 5E 16

SE

Mineral Ridge

MR #8

IMC191691

50N 5E 16

SE

Mineral Ridge

50N 5E 21

NE

MR #9

IMC191692

50N 5E 15

SW

Mineral Ridge

50N 5E 16

SE

50N 5E 21

NE

MR #10

IMC194007

50N 5E 15

NW, SW

Mineral Ridge

MR #11

IMC194008

50N 5E 15

SW

Mineral Ridge

MR #12

IMC194009

50N 5E 9

SE

Mineral Ridge

50N 5E 10

SW

50N 5E 15

NW

50N 5E 16

NE

MR #15

IMC194012

50N 5E 15

SW

Mineral Ridge

50N 5E 16

SE

50N 5E 21

NE

50N 5E 22

NW

MR #19

IMC194016

50N 5E 9

SE

Mineral Ridge

50N 5E 16

NE

MR #21

IMC194018

50N 5E 16

NE

Mineral Ridge

MR #22

IMC194019

50N 5E 16

NE

Mineral Ridge

MR #25

IMC194022

50N 5E 16

NE, SW, SE

Mineral Ridge

MR #26

IMC194023

50N 5E 16

NE, SE

Mineral Ridge

PS1

IMC196609

50N 5E 19

SW

Progress

PS3

IMC196611

50N 5E 19

SW

Progress

PS5

IMC196613

50N 5E 19

SW

Progress

PS7

IMC196615

50N 5E 19

SW

Progress

PS9

IMC196617

50N 5E 19

SW, SE

Progress

PS10

IMC196618

50N 5E 19

SW, SE

Progress

50N 5E 30

NE, NW

JB #22

IMC195807

50N 5E 19

NW

Progress

JB #23

IMC195808

50N 5E 19

NW, SW

Progress

JB #24

IMC195809

50N 5E 19

NW, SW

Progress

JB #25

IMC195810

50N 5E 19

NW, SW

Progress

JB #29

IMC197692

50N 5E 19

NW

Progress

50N 4E 24

NE

--------------------------------------------------------------------------------

Exhibit D Page 6 of 7

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

JB #30

IMC197693

50N 5E 19

NW, SW

Progress

50N 4E 24

NE, SE

ST #24

IMC198307

50N 5E 12

NE, SE

Silent Creek

ST #25

IMC198308

50N 5E 12

NE, SE

Silent Creek

SL #6

IMC190479

50N 5E 23

NW, SW

Snowslide

SL #8

IMC193952

50N 5E 23

NW

Snowslide

SL #9

IMC193953

50N 5E 23

NW

Snowslide

SL #12

IMC193956

50N 5E 23

NW, SW

Snowslide

TE 10

IMC195917

50N 5E 14

NW, SW

Telluride

50N 5E 23

NW

--------------------------------------------------------------------------------

Exhibit D Page 7 of 7

--------------------------------------------------------------------------------



Exhibit E

NSR ROYALTY AGREEMENT

 

 

 

 

 

ROYALTY DEED AND AGREEMENT

 

 

between

 

HECLA SILVER VALLEY, INC.

 

and

 

 

NEW JERSEY MINING COMPANY

 

 

 

 

 

 

Little Baldy Area Project Shoshone County, Idaho

--------------------------------------------------------------------------------

Exhibit E Page 1 of 19

--------------------------------------------------------------------------------



 

 

ROYALTY DEED AND AGREEMENT

 

THIS INDENTURE (this “Indenture”) is entered into and made effective this 18th
day of May, 2018, (the “Effective Date”) by and between HECLA SILVER VALLEY,
INC., a Delaware corporation, with its principal place of business at 6500 N.
Mineral Drive, Suite 200, Coeur d’Alene, Idaho 83815-9408 (hereinafter referred
to as “Grantor”) and NEW JERSEY MINING COMPANY, an Idaho corporation, with its
principal place of business at 201 N. 3rd Street, Coeur d’Alene, Idaho 83814
(hereinafter referred to as “Grantee”).

 

 

RECITALS

 

WHEREAS, Grantor and Grantee are parties to that certain unrecorded Asset
Purchase Agreement dated May 18, 2018, (the “Agreement”), pursuant to which
Grantor acquired certain assets from Grantee, including the properties set forth
on Exhibit A hereto (the “Purchased Properties”);

 

WHEREAS, Grantee and Grantor have elected to enter into this Indenture, pursuant
to which Grantor will pay Grantee royalty payments with respect to certain
materials produced on the Purchased Properties and certain other properties
currently owned or hereinafter acquired by Grantor;

 

NOW, THEREFORE, in consideration of the premises, the mutual promises,
obligations set forth herein, and other good and valuable consideration (the
receipt and sufficiency of which Grantor and Grantee hereby acknowledge), the
Parties hereby agree as follows:

 

SECTION 1 – DEFINITIONS

 

In this Indenture the following definitions shall apply:

 

A.“Abandonment” has the meaning set forth in Section 10(E). 

 

B.“Abandoned Properties” has the meaning set forth in Section 10(E). 

 

C.“Affiliate” shall mean any person, partnership, joint venture, corporation or
other entity or form of enterprise that directly or indirectly controls, is
controlled by, or is under common control with, a Party. For purposes of the
preceding sentence, “control” means possession, directly or indirectly, of the
power to direct or cause direction of management and policies through ownership
of a majority of voting securities, contract, ability to appoint a majority of a
board of directors, voting trust or otherwise. 

 

D.“Area of Interest” means the area set forth on Exhibit B. 

--------------------------------------------------------------------------------

Exhibit E Page 2 of 19

--------------------------------------------------------------------------------



E.“Commercial Production” shall mean any period of time during which a mine on
one or more of the Properties is producing or selling Extracted Materials to one
or more third party purchasers on a commercial basis. 

 

F.“Dollars” or “$” shall mean United States Dollars. 

 

G.“Effective Date” has the meaning set forth in the Preamble. 

 

H.“Expenses” shall mean the following costs and expenses if actually incurred by
Grantor: 

 

(i)Government royalties, production taxes, and ad valorem taxes, but excluding
without limitation any and all taxes based upon the net or gross income of
Grantor or other operator of the Properties; 

 

(ii)Royalties payable under any deeds, leases or agreements other than this
Indenture pursuant to which any of the Properties are acquired subsequent to
March 23, 2018; 

 

(iii)Charges and costs, if any, for transportation (including loading, freight,
insurance, security, transaction taxes, handling, port, demurrage, delay, and
forwarding expenses incurred by reason of or in the course of such
transportation) of Extracted Materials from Grantor’s mill or other final
processing plant to places where such Extracted Materials are smelted, refined
and/or sold or otherwise disposed of; 

 

(iv)Charges, costs (including handling, processing, interest, provisional
settlement fees, sampling, assaying and representation costs, and other
processor deductions) and all penalties, if any, charged by a smelter or refiner
of the Extracted Materials, including any such charges or costs associated with
the SX-EW (Solvent Extraction and Electro-winning) process. 

 

(v)Costs or charges of any nature for or in connection with insurance, storage,
or representation at a smelter or refinery for Extracted Materials; and 

 

(vi)Actual fees and brokerage costs paid to third parties, if any, for
facilitating the sale of Extracted Materials. 

 

In the event smelting or refining are carried out in facilities owned or
controlled, in whole or in part, by Grantor, then charges, costs and penalties
for such smelting or refining shall mean the amount Grantor would have incurred
if such smelting or refining were carried out at facilities not owned or
controlled by Grantor then offering comparable services for comparable products
on prevailing terms, but in no event greater than actual costs incurred by
Grantor with respect to such smelting and refining.

--------------------------------------------------------------------------------

Exhibit E Page 3 of 19

--------------------------------------------------------------------------------



I.“Extracted Materials” means, collectively, all Minerals, Ores and Intermediate
Products mined, extracted or recovered from the Properties. 

 

J.“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non- governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction. 

 

K.“Grantee” has the meaning set forth in the Preamble. 

 

L.“Grantor” has the meaning set forth in the Preamble. 

 

M.“Gross Proceeds” shall mean the actual amounts paid or payable to Grantor from
the sale or other dispositions of Extracted Materials. 

 

N.“Intermediate Product,” whether singular or plural, shall mean a concentrate,
precipitate, doré or other product between the stage of ore and refined product
metal produced by chemical or gravitational treatment of Ores and Minerals. 

 

O.“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, or rule of law of any
Governmental Authority. 

 

P.“Minerals,” whether singular or plural, shall mean any and all mineral
substances of any nature, metallic or non-metallic, EXCEPT oil, gas, or other
liquid or gaseous hydrocarbon substances; radioactive minerals; sand, gravel,
aggregates, or building stone or any other material not subject to location
under the General Mining Law of 1872, as amended. 

 

Q.“Net Smelter Returns” or “NSR” shall mean the Gross Proceeds less Expenses. 

 

R.“NSR Royalty” has the meaning set forth in Section 2(A). 

 

S.“NSR Royalty Area” means the area set forth on Exhibit B. 

 

T.“Ores,” whether singular or plural, shall mean all Minerals which in the sole
discretion of Grantor justify either (i) mining, extracting, or recovering from
the Properties and selling or delivering to a purchaser or a processing plant
for physical or chemical treatment, or (ii) treating in place on the Properties
by chemical, solution, or other methods; and shall also include all
mineral-bearing solutions, natural or introduced, recovered by Grantor from the
Properties and sold or processed by Grantor, and all mineral and non- mineral
components of all such materials and solutions. 

--------------------------------------------------------------------------------

Exhibit E Page 4 of 19

--------------------------------------------------------------------------------



U.“Parties” shall mean Grantor and Grantee. 

 

V.“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity. 

 

W.“Proceeding” means any litigation, proceeding, claim, cause of action, action,
lawsuit, audit, petition, compliant, charge, prosecution, demand, hearing,
inquiry, investigation, validation, review (including any program integrity
review), inspection, or other administrative or legal proceeding, mediation, or
arbitration (including any appeal or application for review) of any kind or
nature, in Law or in equity, before any Governmental Authority, arbitrator or
mediator. 

 

X.“Properties” means, collectively (i) the Purchased Properties and (ii) each
property or claim located within the NSR Royalty Area that is acquired by
Grantor on or after March 23, 2018. 

 

Y.“Restricted Period” has the meaning set forth in Section 5. 

 

Z.“Test Lot” or “Test Lots” shall have the meaning assigned to it in Section 

4(D).

 

All other words shall have their common definition unless specifically defined
elsewhere herein.

 

SECTION 2 - THE ROYALTY

 

A.Royalty. Grantor shall pay Grantee a production royalty consisting of two
percent (2%) of the NSR on Extracted Materials sold to third parties (the “NSR
Royalty”). Grantor shall be permitted to sell Extracted Materials to an
Affiliate of Grantor, provided that such Extracted Materials are sold to such
Affiliate at prices and on terms no less favorable than those that would be
extended to an unaffiliated third party under similar circumstances. All NSR
Royalty payments shall be made by Grantor to Grantee within thirty (30) days
after the end of the calendar quarter in which proceeds from the sale of
Extracted Materials are actually received by Grantor. 

 

B.Repurchase of Portion of NSR Royalty. At any time following the Effective
Date, Grantor shall have the right to purchase one half of the NSR Royalty (thus
reducing the NSR Royalty from 2.0% to 1.0%) by paying to Grantee the sum of One
Million Dollars ($1,000,000). 

 

C.Method of Payment. Any payments required to be made by Grantor to Grantee
hereunder may be made in cash, check or wire transfer, in the sole discretion of
Grantor, and may be personally delivered or deposited in the mail, postage
pre-paid and registered or certified, with return receipt requested and
addressed to Grantee at the address specified in Section 10(A), below. Such
personal delivery or deposit in the mail shall be 

--------------------------------------------------------------------------------

Exhibit E Page 5 of 19

--------------------------------------------------------------------------------



deemed timely payment thereof. Upon making payment to Grantee, Grantor shall be
relieved of any further responsibility for such payment to Grantee, and any of
its successors or assigns. Grantee shall, within thirty (30) days after receipt
of such payment, deliver to Grantor a receipt that is acceptable to the United
States Tax Authorities.

 

D.Nature of Royalty/No Partnership. The NSR Royalty is a strictly passive and
non-participating interest and shall not entitle Grantee to participate in any
decisions whatsoever concerning the Properties or operations thereon. Nothing
herein shall be construed to create, expressly or by implication, a joint
venture, mining partnership, commercial partnership, or other partnership
relationship between Parties. 

 

SECTION 3 - BINDING EFFECT

 

All of the covenants, conditions, and terms of this Indenture shall bind and
inure to the benefit of the Parties, and their respective successors and
assigns.

 

SECTION 4 - ADMINISTRATION OF ROYALTY

 

A.Payments/Inspections. At such time as Grantor makes NSR Royalty payments,
Grantor shall provide Grantee with a statement showing in reasonable detail the
computation of such NSR Royalty payments. Each quarterly statement furnished to
Grantee shall be deemed to be correct and binding on Grantee unless, within
ninety (90) days of receipt thereof, Grantee notifies Grantor in writing that it
disputes the correctness of such statement and specifies its objections in
detail. Grantor shall maintain true and correct records of all Extracted
Materials mined and sold from the Properties, and Grantor shall permit Grantee
to inspect, at Grantee’s sole cost and expense, the books and records of Grantor
which are pertinent to the determination of the NSR Royalty, at any reasonable
time during normal business hours, provided such inspection does not interfere
unreasonably with Grantor’s operations or procedures. Such inspection must be
conducted by Grantee, an accounting firm of recognized standing, at least one of
whose members is a member of the American Institute of Certified Public
Accountants, or by others agreed to by the Parties. All NSR Royalty payments
made during each calendar year shall be considered final and in full
satisfaction of all obligations of Grantor with respect thereto, unless Grantee
gives the Grantor written notice describing and setting forth a specific
objection to the determination thereof within six (6) months following the end
of the calendar year during which such NSR Royalty payments were paid. 

 

B.Stockpiled and Commingled Ores and Minerals. Grantor shall have the right of
mixing or commingling, at any location and either underground or at the surface,
any Extracted Materials with any ores, metals, minerals, or mineral products
mined from other lands, provided that, if Grantor does so commingle Extracted
Materials produced from the Properties with ores, metals, minerals, or mineral
products mined from other lands, Grantor shall determine in accordance with
customary practices, the weight or volume of the Extracted Materials with ores,
metals, minerals, or mineral products mined from other lands, and shall sample
and analyze all ores, metals, minerals and mineral products before the same are
so mixed or commingled. Such sampling and analysis shall 

--------------------------------------------------------------------------------

Exhibit E Page 6 of 19

--------------------------------------------------------------------------------



include metal content and recovery factors. Any such determination of weight or
volume, sampling and analysis shall be made in accordance with sound and
generally accepted sampling and analytic practices and procedures. The weight or
volume and the analysis so derived shall be used as the basis of allocation of
NSR Royalty payments to Grantee hereunder in the event of a sale by Grantor of
materials so mixed or commingled.

 

C.Inspection. Grantee, at its sole risk and expense, shall have access to the
Properties for inspection during normal business hours in such manner and upon
such notice to Grantor as to not unreasonably hinder or interrupt the operations
of Grantor. 

 

D.Test Lots. Grantor shall have the right to mine, beneficiate or otherwise
process amounts of Extracted Materials reasonably necessary for sampling,
assaying, metallurgical testing and evaluating the production potential of the
Properties (“Test Lot”) without initiating the obligation to make NSR Royalty
payments thereon, provided that no Extracted Materials are recovered from such
evaluations on Test Lot(s) and sold to a third party. Subject to Section 2(A),
Grantor agrees to pay the NSR Royalty from Test Lot(s) if Extracted Materials
are recovered therefrom and sold to a third party. 

 

SECTION 5 - COVENANT NOT TO COMPETE

 

Grantee covenants and agrees that, for a period beginning on March 23, 2018 and
continuing until the date that is five (5) years following the date on which
Grantor’s obligations to pay NSR Royalties under this Indenture terminate (the
“Restricted Period”), it will not, and it will cause its Affiliates not to,
directly or indirectly through any Person, (A) compete with Grantor in any
manner within the Area of Interest; (B) engage in any activity in the Area of
Interest, whether directly, indirectly, by agreement or otherwise through a
third party, which would be adverse to Grantor and the Properties; or (C)
acquire any properties within the Area of Interest. Grantee agrees that the
covenants and obligations contained in this Section 5 are a material inducement
to Grantor entering into this Indenture. Grantee acknowledges and agrees that
the limitations set forth in this Section 5 are reasonable and necessary for the
protection of Grantor. If any covenant in this Section 5 is found to be
unreasonable, arbitrary, against public policy, or otherwise not enforceable in
accordance with its terms, then such covenant will be considered to be divisible
with respect to scope, time, and geographic area, and such lesser scope, time,
or geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, or not against public policy, will be
effective, binding, and enforceable against the Grantee and its Affiliates.
Grantee covenants that it will not challenge the reasonableness or
enforceability of any of the covenants set forth in this Section 5. Grantee
acknowledges and affirms that a breach of this Section 5 by Grantee cannot be
adequately compensated in any Proceeding for damages at Law, and equitable
relief would be necessary to protect Grantor from a violation hereof and from
the harm that this Section 5 is intended to prevent. Accordingly, Grantee agrees
that in the event of any actual or threatened breach of such provisions, Grantor
will (in addition to any other remedies which they may have) be entitled to
enforce its rights and Grantee’s obligations hereunder not only by a Proceeding
or Proceedings for damages, but also by a Proceeding or Proceedings for specific
performance, temporary or permanent injunctive relief or other

--------------------------------------------------------------------------------

Exhibit E Page 7 of 19

--------------------------------------------------------------------------------



equitable relief in order to enforce or prevent any violations (whether
anticipatory, continuing or future) of the provisions hereof (including the
extension of the Restricted Period by a period equal to (x) the length of the
violation hereof plus (y) the length of any Proceedings necessary to stop such
violation) and recover attorneys’ fees and costs for the same. In the event of a
breach or violation by Grantee of any of the provisions hereof, the running of
the Restricted Period (but not Grantee’s obligations hereunder) will be tolled
with respect to Grantee during the continuance of any actual breach or
violation. Notwithstanding any other provision hereof, if Grantee (i) breaches
the provisions of this Section 5 and (ii) fails to cure such breach within 30
days after receiving written notice of such breach from Grantor, Grantor may, in
its sole discretion, terminate this Indenture.

 

SECTION 6 - CONFIDENTIALITY

 

Grantee agrees that it will not, without the prior written consent of Grantor,
which shall not be unreasonably withheld, disclose in any public disclosure, or
to any third party, this Indenture, the terms of this Indenture, nor the fact
that the parties have entered into this Indenture or any information relating to
the operations of Grantor acquired pursuant to this Indenture, except as
required by applicable law, stock exchange or regulatory authority having
jurisdiction over such matter. Grantee must provide Grantor with a written copy
of any proposed announcement at least five (5) days in advance of the planned
release of such announcement, and Grantor will have the right to modify such
announcement at its discretion.

 

SECTION 7 - GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

 

A.Governing Law. This Indenture and all matters arising out of or relating to
this Indenture shall be governed by and construed in accordance with the
internal laws of the State of Idaho without giving effect to any choice or
conflict of law provision or rule (whether of the State of Idaho or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Idaho. 

 

B.SUBMISSION TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR BASED UPON THIS INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY MUST BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF IDAHO IN EACH CASE LOCATED IN THE CITY OF COEUR D’ALENE AND
COUNTY OF KOOTENAI, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM 

--------------------------------------------------------------------------------

Exhibit E Page 8 of 19

--------------------------------------------------------------------------------



IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

C.WAIVER OF TRIAL BY JURY. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS INDENTURE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS INDENTURE OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I)
NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE
EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS INDENTURE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(C). 

 

SECTION 8 - SPECIFIC PERFORMANCE; NO PUNITIVE DAMAGES.

 

The Parties agree that irreparable damage would occur if any provision of this
Indenture were not performed in accordance with the terms hereof and that the
Parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.
Remedies for breach of contract shall not be exclusive of remedies in tort. No
Party shall seek or be entitled to any punitive, exemplary, speculative, or
remote damages from any other Party, whether in contract or tort, in any claim,
suit, or proceeding arising from or related to this Indenture or the
transactions contemplated hereby.

 

SECTION 9 - NO IMPLIED COVENANTS

 

There are no implied covenants in this Indenture other than good faith and fair
dealing. All decisions to explore for, develop, produce Extracted Materials or
market such materials and products, shall be at the sole discretion of Grantor.
If after commencing Commercial Production, Grantor determines in its sole
discretion that it desires to temporarily or permanently decrease, shutdown or
cease Commercial Production for any reason, it shall have the right to do so in
its sole and absolute discretion.

 

SECTION 10 - MISCELLANEOUS PROVISIONS.

 

A.Notices. All notices and other communications to either Party shall be in
writing and delivered to the Party’s representative below, either: (i)
personally; (ii) by commercial courier; (iii) by telephone facsimile; or (iv) by
e-mail of a PDF document (with confirmation of transmission). Notices sent shall
be deemed effective on the date 

--------------------------------------------------------------------------------

Exhibit E Page 9 of 19

--------------------------------------------------------------------------------



of delivery; provided that (x) if the date of the delivery is a Saturday, Sunday
or holiday observed by the U.S. Postal Service Postal, or, (y) in the case of
notices sent via telephone facsimile or e-mail, if the notice is sent after
normal business hours of the recipient, the notice shall be effective the next
business day after the date of actual delivery.

 

 

Grantee:

 

New Jersey Mining Company 201 N. 3rd Street

Coeur d’Alene, ID 83814 Telephone: 208.625.9001 Attention: President

Grantor:

 

Hecla Silver Valley, Inc.

6500 N. Mineral Drive, Suite 200 Coeur d’Alene, ID 83815-9408 Telephone:
208.769.4100

Facsimile: 208769.4612 Attention: Exploration Manager

 

 

B.Amendment. No change, modification or amendment of this Indenture shall be
valid or binding upon the Parties unless the change, modification or amendment
is in writing and properly executed by all Parties. 

 

C.Assignment. This Indenture is binding upon and inures to the benefit of the
heirs, successors, representatives, and assigns of each Party, but no rights,
obligations, or liabilities of Grantee hereunder will be assignable without the
prior written consent of Grantor, which consent shall not be unreasonably
withheld. Grantor may assign this Indenture and its obligations hereunder,
without Grantee’s consent, to any person or entity 

(i)with which Grantor may merge or consolidate, or (ii) to which Grantor may
sell or transfer the Properties. 

 

D.Entire Indenture and Interpretations. This Indenture contains the entire
understanding and agreement of the Parties with respect to its subject matter.
There are no other conditions, agreements, representations, warranties or
understandings, express or implied. The division of this Indenture into sections
and the use of headings are solely for the convenience of reference and shall
not be used in its interpretation. 

 

E.Abandonment of Properties. Subject to the terms of this Section 10(E),
Grantor, its successors or assigns, shall have the unfettered right at any time
after the Effective Date, to relinquish or abandon all or any part of its
interests in the Properties (“Abandonment”). Not less than thirty (30) days
prior to any Abandonment, Grantor shall deliver to Grantee a notice in writing
indicating the part or parts of the Properties to be relinquished or abandoned
(the “Abandoned Properties”). If, within thirty (30) days of receipt of such
notice, Grantee delivers to Grantor a written notice stating Grantee’s intention
to acquire all or part of the Abandoned Properties, Grantor will deliver to
Grantee duly executed recordable transfers of Grantor’s interest in the
Abandoned Properties, free and clear of all liens, charges and encumbrances
arising from the operations of Grantor. For the avoidance of doubt, the
provisions of this Section 10(E) will not apply to any sale, transfer or other
disposition by Grantor of all or any part of Grantor’s interests in the
Properties to a third party. 

--------------------------------------------------------------------------------

Exhibit E Page 10 of 19

--------------------------------------------------------------------------------



F.Short-Form Royalty Deed. At Grantor’s request, Grantee and Grantor will
execute and record. a short-form Royalty Deed, in a mutually acceptable form,
sufficient to constitute public notice of the rights and interests granted by
this Indenture in the county or counties in which the Properties are located.
This Indenture shall not be recorded. 

 

 

IN WITNESS WHEREOF, the Grantor and Grantee have executed this Indenture
effective on the day and year first above written.

 

Grantor:

 

HECLA SILVER VALLEY, INC.

 

By:  

 

Dean W.A. McDonald 

(Print Name)

Its: President 

 

 

Grantee:

 

NEW JERSEY MINING COMPANY

 

By:  

 

John Swallow 

(Print Name)

Its: President/CEO 

--------------------------------------------------------------------------------

Exhibit E Page 11 of 19

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT

 

 

STATE OF ) 

)ss.

COUNTY OF ) 

 

On this day of , 2018, personally appeared before me, a Notary Public, , the ,
of Hecla Silver Valley, Inc., a Delaware corporation, personally known or proved
to me to be the person whose name is subscribed to the above instrument who
acknowledged he executed the above instrument and acknowledged said instrument
to be his voluntary act and deed made on behalf of said corporation and for the
uses and purposes therein mentioned. 

 

 

 

 

 

______________________________________

Notary Public

Residing at  

My Commission Expires:  

--------------------------------------------------------------------------------

Exhibit E Page 12 of 19

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT

 

 

STATE OF ) 

)ss.

COUNTY OF ) 

 

On this day of , 2018, personally appeared before me, a Notary Public, ,   the ,
of New Jersey Mining Company, an Idaho corporation, personally known or proved
to me to be the person whose name is subscribed to the above instrument who
acknowledged he executed the above instrument and acknowledged said instrument
to be his voluntary act and deed made on behalf of said corporation and for the
uses and purposes therein mentioned. 

 

 

______________________________________

Notary Public

Residing at  

My Commission Expires:  

--------------------------------------------------------------------------------

Exhibit E Page 13 of 19

--------------------------------------------------------------------------------



 

 

 

EXHIBIT “A”

PURCHASED PROPERTIES

 

 

Patented Mining Claims

Eight (8) Patented Mining Claims located in Section 9, Township 50 North, Range
5 East, B.M. Shoshone County, Idaho (surface rights only):

 

 

CLAIM NAME

MINERAL SURVEY NUMBER

St. Paul

MS #634

Baker (75% only)

MS #635

Beehive Mountain Rose

MS #1262

Crown Point Emma

MS #1403

Belcher Best

MS #1650

 

Unpatented Mining Claims

One Hundred Six (106) Unpatented Mining Claims located in Sections 4-10, 14-17,
and 21-26, Township 50 North, Range 5 East, and Sections 22 and 30, Township 50
North, Range 6 East, B.M. Shoshone County, Idaho:

 

Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

CA 5

IMC190484

50N 5E 22

NW, SW

CA Anomaly

CA 7

IMC190486

50N 5E 22

NW, SW

CA Anomaly

GB #1

IMC190049

50N 6E 30

NW, SW

Gold Butte

GB #2

IMC190050

50N 6E 30

NW, SW

Gold Butte

GB #3

IMC190051

50N 6E 30

SW

Gold Butte

GB #4

IMC190052

50N 6E 30

SW, SE

Gold Butte

GB #5

IMC190053

50N 6E 30

NW

Gold Butte

GB #6

IMC190054

50N 6E 30

NW

Gold Butte

GB #11

IMC192101

50N 6E 30

NW, SW

Gold Butte

GR #1

IMC191235

50N 5E 15

SE

Golden Reward

GR #2

IMC191236

50N 5E 15

SE

Golden Reward

GR #3

IMC191237

50N 5E 15

SW, SE

Golden Reward

GR #4

IMC192649

50N 5E 15

NE, SE

Golden Reward

GR #5

IMC192650

50N 5E 15

NE, SE

Golden Reward

GR #6

IMC192651

50N 5E 15

NE, SE

Golden Reward

GR #7

IMC192652

50N 5E 14

NW, SW

Golden Reward

50N 5E 15

NE, SE

GR #8

IMC192653

50N 5E 15

SE

Golden Reward

--------------------------------------------------------------------------------

Exhibit E Page 14 of 19

--------------------------------------------------------------------------------



GR #9

IMC192654

50N 5E 15

SE

Golden Reward

50N 5E 22

NE

--------------------------------------------------------------------------------

Exhibit E Page 15 of 19

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

GR #10

IMC192655

50N 5E 15

SE

Golden Reward

50N 5E 22

NE

GR #11

IMC192656

50N 5E 15

SW, SE

Golden Reward

50N 5E 22

NE, NW

GR #12

IMC192657

50N 5E 15

SW, SE

Golden Reward

50N 5E 22

NW

GR #13

IMC193968

50N 5E 14

NW, SW

Golden Reward

50N 5E 15

SE

GR #14

IMC193969

50N 5E 14

SW

Golden Reward

50N 5E 15

SE

50N 5E 22

NE

GR #15

IMC193970

50N 5E 15

SE

Golden Reward

50N 5E 22

NE

GR #32

IMC193987

50N 5E 14

SW

Golden Reward

50N 5E 15

SE

50N 5E 22

NE

50N 5E 23

NW

GR #33

IMC193988

50N 5E 22

NE

Golden Reward

50N 5E 23

NW

WHITE GOLD #1

IMC184441

50N 5E 6

SE

Lost Eagle

50N 5E 7

NE

WHITE GOLD #5

IMC186197

50N 5E 5

SW

Lost Eagle

50N 5E 6

SE

50N 5E 7

NE

IN #1

IMC192088

50N 5E 23

SE

Independence

50N 5E 24

SW

50N 5E 25

NW

50N 5E 26

NE

IN #2

IMC192089

50N 5E 23

SE

Independence

50N 5E 24

SW

LB #1

IMC200026

50N 5E 9

NE, SE

Little Baldy

50N 5E 10

NW

LB #2

IMC200027

50N 5E 9

NE, SE

Little Baldy

LB #3

IMC200028

50N 5E 9

NE

Little Baldy

LB #4

IMC200029

50N 5E 9

NE, NW

Little Baldy

LB #5

IMC200030

50N 5E 9

NW

Little Baldy

LB #6

IMC200031

50N 5E 9

NW

Little Baldy

LB #7

IMC200032

50N 5E 4

SW

Little Baldy

 

 

50N 5E 9

NW

 

LB #8

IMC200033

50N 5E 9

NE, NW

Little Baldy

--------------------------------------------------------------------------------

Exhibit E Page 16 of 19

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

LB #9

IMC200034

50N 5E 9

NE, NW

Little Baldy

LB #10

IMC200035

50N 5E 9

SE

Little Baldy

LB #11

IMC200036

50N 5E 9

NE, SE

Little Baldy

LB #12

IMC200037

50N 5E 9

NE, SE

Little Baldy

LB #13

IMC200038

50N 5E 9

NE, NW, SW, SE

Little Baldy

LB #14

IMC200039

50N 5E 9

NW, SW

Little Baldy

LB #15

IMC200040

50N 5E 9

NW, SW

Little Baldy

LB #16

IMC200041

50N 5E 8

NE

Little Baldy

 

 

50N 5E 9

NW

 

LB #17

IMC200042

50N 5E 9

SE

Little Baldy

LB #18

IMC200043

50N 5E 9

SE

Little Baldy

LB #19

IMC200044

50N 5E 9

SW, SE

Little Baldy

LB #20

IMC200045

50N 5E 9

SW

Little Baldy

LB #21

IMC200046

50N 5E 9

SW

Little Baldy

LB #22

IMC200047

50N 5E 9

NW, SW

Little Baldy

LB #23

IMC200048

50N 5E 8

NE, SE

Little Baldy

 

 

50N 5E 9

NW, SW

 

LB #24

IMC200049

50N 5E 9

SE

Little Baldy

 

 

50N 5E 16

NE

 

LB #25

IMC200050

50N 5E 9

SE

Little Baldy

 

 

50N 5E 16

NE, NW

 

LB #26

IMC200051

50N 5E 9

SW, SE

Little Baldy

 

 

50N 5E 16

NW

 

LB #27

IMC200052

50N 5E 9

SW

Little Baldy

 

 

50N 5E 16

NW

 

LB #28

IMC200053

50N 5E 9

SW

Little Baldy

 

 

50N 5E 16

NW

 

LB #29

IMC200054

50N 5E 9

SW

Little Baldy

 

 

50N 5E 16

NW

 

LB #30

IMC200055

50N 5E 8

SE

Little Baldy

 

 

50N 5E 9

SW

 

 

 

50N 5E 16

NW

 

 

 

50N 5E 17

NE

 

LB #31

IMC200056

50N 5E 8

SE

Little Baldy

LB #32

IMC200057

50N 5E 16

NE, NW, SW, SE

Little Baldy

LB #33

IMC200058

50N 5E 16

NE, NW

Little Baldy

LB #34

IMC200059

50N 5E 16

NW

Little Baldy

LB #35

IMC200060

50N 5E 16

NW

Little Baldy

LB #36

IMC200061

50N 5E 16

NW

Little Baldy

LB #37

IMC200062

50N 5E 16

NW

Little Baldy

--------------------------------------------------------------------------------

Exhibit E Page 17 of 19

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

 

 

50N 5E 17

NE

 

LB #38

IMC200063

50N 5E 8

SE

Little Baldy

 

 

50N 5E 16

NW

 

 

 

50N 5E 17

NE

 

LB #39

IMC200064

50N 5E 8

SE

Little Baldy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MR #1

IMC191684

50N 5E 15

NW, SW

Mineral Ridge

50N 5E 16

NE, SE

MR #2

IMC191685

50N 5E 15

NW, SW

Mineral Ridge

50N 5E 16

SE

MR #3

IMC191686

50N 5E 15

NW, SW

Mineral Ridge

50N 5E 16

NE

MR #4

IMC191687

50N 5E 15

NW, SW

Mineral Ridge

MR #5

IMC191688

50N 5E 15

NW

Mineral Ridge

50N 5E 16

NE

MR #6

IMC191689

50N 5E 16

NE, SE

Mineral Ridge

MR #7

IMC191690

50N 5E 16

SE

Mineral Ridge

MR #8

IMC191691

50N 5E 16

SE

Mineral Ridge

50N 5E 21

NE

MR #9

IMC191692

50N 5E 15

SW

Mineral Ridge

50N 5E 16

SE

50N 5E 21

NE

MR #10

IMC194007

50N 5E 15

NW, SW

Mineral Ridge

MR #11

IMC194008

50N 5E 15

SW

Mineral Ridge

MR #12

IMC194009

50N 5E 9

SE

Mineral Ridge

50N 5E 10

SW

50N 5E 15

NW

50N 5E 16

NE

MR #15

IMC194012

50N 5E 15

SW

Mineral Ridge

50N 5E 16

SE

50N 5E 21

NE

50N 5E 22

NW

MR #19

IMC194016

50N 5E 9

SE

Mineral Ridge

50N 5E 16

NE

MR #21

IMC194018

50N 5E 16

NE

Mineral Ridge

MR #22

IMC194019

50N 5E 16

NE

Mineral Ridge

--------------------------------------------------------------------------------

Exhibit E Page 18 of 19

--------------------------------------------------------------------------------



Claim Name

Serial Number

Township Range Section

Subdiv

Claim Group

MR #25

IMC194022

50N 5E 16

NE, SW, SE

Mineral Ridge

MR #26

IMC194023

50N 5E 16

NE, SE

Mineral Ridge

PS1

IMC196609

50N 5E 19

SW

Progress

PS3

IMC196611

50N 5E 19

SW

Progress

PS5

IMC196613

50N 5E 19

SW

Progress

PS7

IMC196615

50N 5E 19

SW

Progress

PS9

IMC196617

50N 5E 19

SW, SE

Progress

PS10

IMC196618

50N 5E 19

SW, SE

Progress

 

 

50N 5E 30

NE, NW

 

JB #22

IMC195807

50N 5E 19

NW

Progress

JB #23

IMC195808

50N 5E 19

NW, SW

Progress

JB #24

IMC195809

50N 5E 19

NW, SW

Progress

JB #25

IMC195810

50N 5E 19

NW, SW

Progress

JB #29

IMC197692

50N 5E 19

NW

Progress

50N 4E 24

NE

JB #30

IMC197693

50N 5E 19

NW, SW

Progress

50N 4E 24

NE, SE

ST #24

IMC198307

50N 5E 12

NE, SE

Silent Creek

ST #25

IMC198308

50N 5E 12

NE, SE

Silent Creek

SL #6

IMC190479

50N 5E 23

NW, SW

Snowslide

SL #8

IMC193952

50N 5E 23

NW

Snowslide

SL #9

IMC193953

50N 5E 23

NW

Snowslide

SL #12

IMC193956

50N 5E 23

NW, SW

Snowslide

TE 10

IMC195917

50N 5E 14

NW, SW

Telluride

50N 5E 23

NW

--------------------------------------------------------------------------------

Exhibit E Page 19 of 19

--------------------------------------------------------------------------------



 

EXHIBIT “B”

NSR ROYALTY AREA AND AREA OF INTEREST

--------------------------------------------------------------------------------

Exhibit E Page 20 of 19

--------------------------------------------------------------------------------



DISCLOSURE SCHEDULE

Section 3.03

REQUIRED CONSENTS

 

 

Section 1445 Certificate (attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Disclosure Schedule

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

Section 1445 Certificate

 

Section 1445 of the lnternal Revenue Code provides that a transferee (buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person. For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the prope1ty and not the disregarded
entity. To inform the transferee (buyer) that with holding of tax is not
required upon the disposition of a U.S. real property interest by New Jersey
Mining Company, the undersigned hereby certifies the follow ing on behalf of New
Jersey Mining Company:

 

I.New Jersey Mining Company is not a foreign corporation, foreign partnership,
foreign trust , or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulatio ns) ; 

 

2.New Jersey Mining Company is not a disregarded entity as defined in § 1.l445-
2(b)(2)(iii) of the Income Tax Regulations; 

 

3.New Jersey Mining Company's U.S. employer identification number is 82-0490295;
and 

 

4.New Jersey Mining Company 's office address is 201 N. 3rd St., Coeur d'Alene,
ID 838 14. 

 

New Jersey Mining Company understands that this Certification may be disclosed
to the Internal Revenue Service by the transferee and that any false statement
contain ed herein could be punished by fine , imprisonment, or both.

 

Under penalties of pe1jury, I declare that I have examined this Certification
and, to the best of my knowledge and belief , it is true, correct, and complete
with respect to New Jersey Mining Company, and I further declare that I have
authority to sign this document on behalf of New Jersey Mining Company .

 

Date: May 10 , 20 18

 

New Jersey Mining Company

image34.jpeg [ex10102.jpg] 

--------------------------------------------------------------------------------